Exhibit 10.32

 

AWARD/CONTRACT

 

1.  THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350)

 

RATING

 

 

 

 

 

2.  CONTRACT (Proc. Inst Ident.) NO.

 

3.  EFFECTIVE DATE

4.  REQUISITION PURCHASE REQUEST/PROJECT NO.

 

 

 

 

 

 

N02-CP-11001

 

06/01/2001

 

 

 

 

 

 

 

 

 

5.  ISSUED BY

CODE

261011001

6.  ADMINISTERED BY (If other than item 5)

CODE

 

 

 

 

 

National Cancer Institute

OD

 

Research Contracts Branch, ESS

Office of Director

 

Executive Plaza South, Room 620

Division of Epidemiology and Genetics

 

9000 Rockville Pike MSC 7224

(RFP No. N02CP11001-66)

 

Bethesda Maryland 20892-7224

 

 

 

 

 

 

 

 

7.  NAME AND ADDRESS OF THE CONTRACTOR (No., street, city, county, State and ZIP
Code)

 

8.  DELIVERY

 

 

 

 

 

ý FOB Destination

o FOB Origin

BBI Biotech Research Laboratories

 

 

 

 

 

217 Perry Parkway

 

 

 

 

9.  DISCOUNT FOR PROMPT PAYMENT

Gaithersburg, Maryland 20877

 

 

 

 

 

 

 

 

 

 

 

10. SUBMIT INVOICES

 

ITEM

 

 

 

 

 

(a copies unless otherwise specified)

 

 

PLACE OF PERFORMANCE: Frederick, Maryland

 

 

TO THE ADDRESS SHOWN IN

 

SEE SECTION G

CODE

 

FACILITY CODE

 

 

u

 

ARTICLE G. 4.

 

 

 

 

 

 

11. SHIP TO/MARK FOR

 

CODE

12. PAYMENT WILL BE MADE BY

CODE

 

 

 

 

 

SEE SECTION F, ARTICLE F.1.

 

 

SEE SECTION G, ARTICLE G.4.

 

 

 

 

 

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION

14. ACCOUNTING AND APPROPRIATION DATA

 

 

 

CAN1

 

18332860

TIN

 

043152484

10.U.S.C. 2304(c) (   )            ?1 U.S.C. 253(c) (   )

CAN2

 

 

DOC NO.

 

N2CP11001A

 

 

 

OC CODE

 

25.2E

LOC

 

 

 

 

 

 

 

15A. ITEM NO.

15B SUPPLIES/SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

 

 

 

 

 

TITLE:

Laboratory Support for Processing and Storage of Biological Specimens for
Persons at High Risk of Cancer

CAN1:

$

1,500,000

 

CAN2:

$

 

CURRENT OBLIGATION:

 

$

1,500,000

CONTRACT PERIOD:

 

 

CONTRACT TYPE:

 

 

 

 

 

 

06/01/2001 through 05/31/2006

 

 

$

 

 

 

 

 

 

 

Cost-Plus-Fixed Fee, COMPLETION, Work Assignments

$

 

 

15G. TOTAL AMOUNT OF CONTRACT

$

10,326,558

 

16. TABLE OF CONTENTS

 

(X)

 

SEC.

 

DESCRIPTION

 

 

 

 

 

PART I - THE SCHEDULE

 

 

 

 

 

 

 

X

 

A

 

SOLICITATION/CONTRACT FORM

 

X

 

B

 

SUPPLIES OF SERVICES AND PRICES/COSTS

 

X

 

C

 

DESCRIPTION/SPECS/WORK STATEMENT

 

X

 

D

 

PACKAGING AND MARKING

 

X

 

E

 

INSPECTION AND ACCEPTANCE

 

X

 

F

 

DELIVERIES OR PERFORMANCE

 

X

 

G

 

CONTRACT ADMINISTRATION DATA

 

X

 

H

 

SPECIAL CONTRACT REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

PART II - CONTRACT CLAUSES

 

 

 

 

 

 

 

X

 

I

 

CONTRACT CLAUSES

 

 

 

 

 

 

 

 

 

 

 

PART III - LIST OF DOCMENTS, EXHIBITS AND OTHER ATTACH

 

 

 

 

 

 

 

X

 

J

 

LIST OF ATTACHMENTS

 

 

 

 

 

 

 

 

 

 

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

 

 

 

 

 

 

 

X

 

K

 

REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS

 

 

 

 

 

 

 

 

 

L

 

INSTRS.. CONDS.. AND NOTICES TO OFFERORS

 

 

 

 

 

 

 

 

 

M

 

EVALUATION FOR AWARD

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

17.  ý  CONTRACTORS NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return 1 copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

 

18. o AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number                                          including the
additions or changes made by you which additions or changes are set forth in
full above, is herein accepted as to the items listed above and on any
continuation  sheets. This award consummates the contract which consists of the
following documents: (a) the Government’s solicitation and your offer and (b)
this award/contract. No further contractual document is necessary.

 

 

 

19A. NAME AND TITLE OF SIGNER (Type or print)

 

20A. NAME OF CONTRACTING OFFICER

Mark Manak, General Manager

 

SHARON A. MILLER

 

 

 

19B. NAME OF CONTRACTOR

19C. DATE SIGNED

 

20B. UNITED STATES OF AMERICA

20C. DATE SIGNED

BY

/s/ Mark Manak

 

May 8, 2001

 

BY

/s/ Sharon A. Miller

 

6-1-01

 

(Signature of person authorized to sign)

 

 

 

 

(Signature of Contracting officer)

 

 

 

 

 

 

 

 

 

NSN [ILLEGIBLE]

26-107

STANDARD FORM 26 (REV 4-85)

PREVIOUS EDITION UNUSABLE

•GPO [ILLEGIBLE]

Prescribed by GSA

 

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

DETAILED TABLE OF CONTRACT CONTENTS

 

PART 1 - THE SCHEDULE

 

 

 

 

 

SECTION A - SOLICITATION/CONTRACT FORM

 

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1.  BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

ARTICLE B.2.  ESTIMATED COST AND FIXED FEE

 

ARTICLE B.3.  PROVISIONS APPLICABLE TO DIRECT COSTS

 

ARTICLE B.4.  ADVANCE UNDERSTANDINGS

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

ARTICLE C.1.  STATEMENT OF WORK

 

ARTICLE C.2.  REPORTING REQUIREMENTS

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

ARTICLE D.1.  PACKAGING

 

ARTICLE D.2.  MARKING

 

ARTICLE D.3.  SHIPPING

 

SECTION E - INSPECTION AND ACCEPTANCE

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F. 1.  DELIVERIES

 

ARTICLE F.2.  CLAUSES INCORPORATED BY REFERENCE

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1.  PROJECT OFFICER

 

ARTICLE G.2.  KEY PERSONNEL

 

ARTICLE G.3.  WORK ASSIGNMENT PROCEDURES

 

ARTICLE G.4.  INVOICE SUBMISSION/CONTRACT FINANCING REQUEST

 

ARTICLE G.5.  CONTRACT FINANCIAL REPORT

 

ARTICLE G.6.  INDIRECT COST RATES

 

ARTICLE G.7.  GOVERNMENT PROPERTY

 

ARTICLE G.8.  POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H.1.  REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS

 

ARTICLE H.2.  HUMAN SUBJECTS

 

ARTICLE H.3.  HUMAN MATERIALS

 

ARTICLE H.4.  NEEDLE EXCHANGE

 

ARTICLE H.5.  PRIVACY ACT

 

ARTICLE H.6.  CONFIDENTIALITY OF INFORMATION

 

ARTICLE H.7.  PUBLICATION AND PUBLICITY

 

ARTICLE H.8.  PRESS RELEASES

 

ARTICLE H.9.  REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

 

 

 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 

ARTICLE I.1.  GENERAL CLAUSES FOR A COST-REIMBURSEMENT SERVICE CONTRACT

 

ARTICLE I.2   AUTHORIZED SUBSTITUTION OF CLAUSES

 

ARTICLE I.3.  ADDITIONAL CONTRACT CLAUSES

 

ARTICLE I.4.  ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

 

 

PART III

 

 

SECTION J - LIST OF ATTACHMENTS

 

1.

Statement of Work

 

 

2

--------------------------------------------------------------------------------


 

2.

Sample Contract Work Assignment

 

3.

Invoice/Financing Request Instructions for NIH Cost Reimbursement Type Contracts

 

4.

Financial Report of Individual Project/Contract

 

5.

Instructions for Completing form NIH 2706. Financial Report of Individual
Project/Contract

 

6.

Privacy Act System of Records

 

7.

Safety and Health

 

8.

Procurement of Certain Equipment

 

9.

Government Property - Schedule I-B

 

10.

Government Property - Schedule II-A

 

11.

Report of Government Owned, Contractor Held Property

 

 

 

 

PART IV

 

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

1.

Representations and Certifications

 

 

3

--------------------------------------------------------------------------------


 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

The objective of this acquisition are to support molecular epidemiology projects
undertaken by the Division of Cancer Epidemiology and Genetics. National Cancer
Institute. These technical services shall include:

 

•              Accessioning and processing biological specimens for molecular
epidemiology studies

•              Organizing, aliquoting and dispersing samples to DCEG
collaborators

•              Maintaining the existing blorepository and expanding it as
necessary

•              Maintaining accurate information on the quality, quantity and
location of samples, and to provide these data in a timely manner for the
computerized sample inventory

•              Exploring new or improved methods to achieve the above objectives
in a more cost-efficient manner

•              Conducting method studies as required to resolve issues of direct
relevance to specimen processing or storage

•              Evaluating and piloting new technologies germane to the contract
mission

•              Maintaining appropriate quality assurance systems for the
biorepository and bioprocessing laboratories.

 

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

 

a.             The estimated cost of this contract is $9,811,557.

 

b.             The fixed fee for this contract is $515,001. The fixed fee shall
be paid in installments based on the percentage of completion of work, as
determined by the Contracting Officer, and subject to the withholding provisions
of the clauses ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in the
General Clause Listing in Part II, ARTICLE I.1. of this contract. Payment of
fixed fee shall not be made in less than monthly increments.

 

c.             The Government’s obligation, represented by the sum of the
estimated cost plus fixed fee, is $10,326,558.

 

d.             Total funds currently available for payment and allotted to this
contract are $1,500,000 of which $1,426,262 represents the estimated costs, and
of which $73,738 represents the fixed fee. For further provisions on funding,
see the LIMITATION OF FUNDS clause referenced in Part II, ARTICLE I.2.
Authorized Substitutions of Clauses.

 

e.             It is estimated that the amount currently allotted will cover
performance of the contract through February 28, 2002.

 

f.              The Contracting Officer may allot additional funds to the
contract without the concurrence of the Contractor.

 

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

 

a.             Items Unallowable Unless Otherwise Provided

 

Notwithstanding the clauses, ALLOWABLE COST AND PAYMENT, and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

(1)           Acquisition, by purchase or less, of any interest in real
property;

 

(2)           Special rearrangement or alteration of facilities;

 

(3)           Purchase or lease of any item of general purpose office furniture
or office equipment regardless of dollar value. (General purpose equipment is
defined as any items of personal property which are usable for purposes other
than

 

4

--------------------------------------------------------------------------------


 

research, such as office equipment and furnishings, pocket calculators, etc.);

 

(4)           Travel to attend general scientific meetings;

 

(5)           Foreign travel - See b (2) below:

 

(6)           Consultant costs

 

(7)           Subcontracts;

 

(8)           Patient care costs;

 

(9)           Accountable Government property (defined as both real and personal
property with an acquisition cost of $1,000 or more and a life expectancy of
more than two years)  and “sensitive items” (defined and listed in the
Contractor’s Guide for Control of Government Property), 1990, regardless
acquisition value.

 

b.             Travel Costs

 

(1)           Domestic Travel

 

(a)           Total expenditures for domestic travel (transportation, lodging,
subsistence, and incidental expenses) incurred in direct performance of this
contract shall not exceed $4,885 without the prior written approval of the
Contracting Officer.

 

(b)           The Contractor shall invoice and be reimbursed for all travel
costs in accordance with Federal Acquisition Regulations (FAR) 31.205-46.

 

(2)           Foreign Travel

 

Requests for foreign travel must be submitted at least six weeks in advance and
shall contain the following: (a) meeting(s) and place(s) to be visited, with
costs and dates; (b) name(s) and title(s) of Contractor personnel to travel and
their functions in the contract project; (c) contract purposes to be served by
the travel; (d) how travel of contractor personnel will benefit and contribute
to accomplishing the contract project, or will otherwise justify the expenditure
of NIH contract funds; (e) how such advantages justify the costs for travel and
absence from the project of more than one person if such are suggested; and (f)
what additional functions may be performed by the travelers to accomplish other
purposes of the contract and thus further benefit the project.

 

ARTICLE B.4. ADVANCE UNDERSTANDINGS

 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 

a.             Total expenditures for moving freezers to 5107 Pegasus Court,
Frederick, MD from 217 Perry Parkway, Gaithersburg, MD incurred in direct
performance of this contract shall not exceed $83,040 without prior written
approval of the Contracting Officer.

 

b.             The government’s obligation under this contract is the total
dollars authorized by the work assignments issued under the contract.

 

5

--------------------------------------------------------------------------------


 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

ARTICLE C.1. STATEMENT OF WORK

 

a.             Independently and not as an agent of the Government, the
Contractor shall furnish all the necessary services, qualified personnel,
material, equipment, and facilities, not otherwise provided by the Government as
needed to perform the Statement of Work, SECTION J, ATTACHMENT I, dated
August 2000, attached hereto and made a part of this contract.

 


ARTICLE C.2. REPORTING REQUIREMENTS


 

a.             Technical Reports

 

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with ARTICLE F.1. DELIVERIES of this contract:

 

(1)           Quarterly Computerized and Written Reports

 

The Contractor shall submit Quarterly Computerized and Written Reports
summarizing the status of all newly received specimens and outlining all
dispersals by the laboratory. The information should by tracked by project code
and submitted with the quarterly report. A summary of all correspondence
consisting of requests for shipment, cover letters and inquiries from outside
collaborators shall be submitted quarterly to the NCI Project Officer and made
available upon request. Emphasis shall be on conciseness as well as
comprehensiveness.

 

The first quarterly report shall cover the period consisting of the first full
calendar quarter following the effective date of the contract and shall be due
on or before September 15, 2001. Thereafter, reports shall be due on or before
the 15th day of the month following each quarterly reporting period. A Quarterly
Computerized and Written Report shall not be required when submitting the Annual
Reports or Final Report.

 

(2)           Annual Technical Progress Report

 

The Contractor shall prepare Annual Technical Progress Reports which explain the
progress of work performed under this contract. Each report shall describe the
progress of the project to date, nothing all technical areas in which effort is
being directed and indicating the status of work in each area. This report shall
include:

 

a)             A quantitative summary of the number of specimens processed by
the Contractor, their type and investigator source;

 

b)            Shipments and logistics;

 

c)             An indication of current problems that may impede performance
under the contract and proposed corrective action; and

 

e)             A summary of work assignments issued to date, general progress on
each work assignment, and the estimated and actual cost to date on each
assignment.

 

d)            A discussion of work to be performed during the next reporting
period.

 

The annual report shall, in addition, include the information described in item
#9 of the statement of work. Additional interim reports may be requested as
necessary.

 

The first annual report shall cover the period consisting of the first full
calendar year following the effective date of

 

6

--------------------------------------------------------------------------------


 

the contract and shall be due on or before July 1, 2002. Emphasis shall be on
conciseness as well as comprehensiveness. A separate annual technical progress
report shall not be required when submitting the Final Report.

 

(3)           Final Technical Progress Report

 

The Contractor shall submit a final technical progress report on or before the
expiration date of the contract. The Final Report shall include information in
sufficient detail to describe comprehensively the results achieved and shall
include a summation of the work performed for the entire period of performance.

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

ARTICLE D.1. PACKAGING

 

Specimens shall be protected from temperature extremes by use of insulated
containers or other acceptable means as needed. Portable liquid nitrogen
containers for transport of frozen cells shall also be required.

 


ARTICLE D.2. MARKING

 

All deliverable under this contract shall be clearly identified with the subject
contract number. All specimens shall be submitted to the Contractor, accompanied
by written identification of the specimen source, using forms supplied by the
Project Officer. All specimens will be submitted to the Contractor with a unique
alpha-numeric code number which will be the only identification of the specimen
in future laboratory processing, dispersal, etc. The name of the donor shall not
be used in the labeling of specimens by laboratory personnel. No names of
persons enrolled in AIDS-associated studies shall be written on vials.

 


ARTICLE D.3. SHIPPING

 

The Contractor shall prepare specimens for shipment, supply shipping containers
appropriate to maintain specimens in the proper state (cool, frozen, deep
frozen, etc.) and make arrangements through commercial air freight companies and
other carriers to send biologic specimens to collaborating investigators in an
expeditious (e.g. overnight or same day) fashion. For immunologic or genetic
typing studies, for example, the Contractor shall prepare specimens for delivery
to the local Human Leukocyte Antigen (HLA) typing laboratory or immune function
laboratory in a suitable form. The local in-house delivery service shall be used
for these particular specimens to ensure expeditious delivery under optimum
conditions. In some cases, commercial freight companies shall be used for
overnight shipments to investigators in other cities. The Contractor shall be
responsible for notifying the receiving laboratory of the specimens shipment and
anticipated arrival time to insure that the receiving laboratory is prepared to
receive the specimens.

 


SECTION E - INSPECTION AND ACCEPTANCE

 

a.             The Contracting Officer or the duly authorized representative
will perform inspection and acceptance of materials and services to be provided.

 

b.             For the purpose of this SECTION, the Project Officer identified
in ARTICLE G 1 is the authorized representative of the Contracting Officer.

 

c.             Inspection and acceptance will be performed at the National
Cancer Institute, 6120 Executive Boulevard. Room 7020. Bethesda. MD 20892.

 

Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized

 

7

--------------------------------------------------------------------------------


 

representative within 60 days of receipt.

 

d.             This contract incorporates the following clause by reference,
with the same force and effect as if it were given in full text. Upon request,
the Contracting Officer will make its full text available.

 

FAR Clause No. 52.246-5, INSPECTION OF SERVICES-COST REIMBURSEMENT (APRIL 1984).

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F.1. DELIVERIES

 

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in Article C.1. and upon delivery and
acceptance by the Contracting Officer, or the duly authorized representative, of
the following items in accordance with the stated delivery schedule:

 

a.             The items specified below as described in SECTION C, ARTICLE C.2.
will be required to be delivered F.O.B. Destination as ser forth in FAR
52.247-35, F.O.B. DESTINATION, WITHIN CONSIGNEES PREMISES (APRIL 1984), and in
accordance with and by the dates specified below and any specifications stated
in SECTION D, PACKAGING, MARKING AND SHIPPING, of the contract:

 

Item

 

Description

 

Quantity

 

Delivery Schedule

 

 

 

 

 

 

 

(1)

 

Quarterly Computerized and Written Reports

 

3

 

First report due 09/15/01; all others due on the 15th day of the month following
each Quarterly reporting period.

 

 

 

 

 

 

 

(2)

 

Annual Technical Progress Report

 

3

 

July 1, 2002
July 1, 2003
July 1, 2004
July 1, 2005

 

 

 

 

 

 

 

(3)

 

Final Technical Progress Report

 

3

 

On or before May 31, 2006

 

b.             The above items (1) through (3) shall be addressed and delivered
to:

 

Original:

 

Contracting Officer

 

 

Epidemiology and Support Section

 

 

Research Contract Branch, OD

 

 

National Cancer Institute

 

 

Executive Plaza South, Room 620

 

 

6120 EXECUTIVE BLVD MSC 7224

 

 

BETHESDA, MD 20892-7224

 

 

 

Copies:

 

Project Officer

 

 

Office of the Director

 

 

Division of Cancer Epidemiology & Genetics

 

 

Executive Plaza South, Room 7020

 

 

6120 EXECUTIVE BLVD MSC 7242

 

 

BETHESDA, MD 20892-7242

 

8

--------------------------------------------------------------------------------


 

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address: http://www.arnet.gov/far/.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15. Stop Work Order (AUGUST 1989) with ALTERNATE (APRIL 1984).

 


SECTION G - CONTRACT ADMINISTRATION DATA

 


ARTICLE G.1. PROJECT OFFICER

 

The following Project Officer and Assistant Officers will represent the
Government for the purpose of this contract:

 

Dr. Jim Vaught, Project Officer

 

 

 

Assistant Project Officers:

 

Dr. Dalsu Baris

 

 

Dr. Mark Green

 

 

Dr. Rashmi Sinha

 

 

Dr. Mark Schiffman

 

 

Dr. Charles Rabkin

 

 

Dr. Neil Caporaso

 

The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements; (2)
interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and (5)
assisting in the resolution of technical problems encountered during
performance.

 

The Assistant Project Officer’s will be responsible for coordinating the
requirements of their individual DCEG Branch.  Assistant Project Officer’s will
not be allowed to initiate Work Assignments for contract support or to modify
ongoing contract tasks without discussing with the Project Officer.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

 

The Government may unilaterally change its Project Officer designation.

 


ARTICLE G.2. KEY PERSONNEL


 

Pursuant to the Key Personnel clause incorporated in this contract, the
following individuals are considered to be essential to the work being performed
hereunder:

 

9

--------------------------------------------------------------------------------


 

Name

 

Title

 

 

 

Mark Cosentino

 

Principal Investigator

Jay Ji

 

Assistant Investigator

Andy Slywester

 

Assistant Investigator

Kathi Shea

 

Assistant Investigator

Caria Hanson

 

Project Manager

 

ARTICLE G.3. WORK ASSIGNMENT PROCEDURES

 

In providing support under this contract, the Contractor shall initiate work
only when so directed by a Work Assignment (Attachment provided in SECTION J).
Approval of a Work Assignment shall not constitute approval to exceed any item
listed in the contract or general clauses of the contract. Work Assignment
amounts shall not exceed the total amounts listed in the contract (time,
dollars, consultants, travel, etc.). The Project Officer with Contracting
Officer approval, is authorized to initiate Work Assignments and to sign Work
Assignments indicating satisfactory performance/delivery of the services/product
required in each work Assignment. The Contractor shall assure, prior to
commencing work on any Work Assignment, that written approval of the Project
Officer and the Contracting Officer has been obtained. A Work Assignment which
does not contain both Contracting Officer and Project Officer approval
signatures shall be considered invalid and costs incurred for such work shall be
considered unallowable. The Contractor shall not exceed the estimated Work
Assignment amount, or change the Work Assignment leader without prior written
approval of the Project Officer and the Contracting Officer by modification of
the Work Assignment. The day-to-day operational and administrative details of
the Work Assignment system will be established by the Project Officer with input
from the Contractor. The work assignment system will operate within the
following general guidelines:

 

a.             Work Assignment (W.A.) Information

 

(1)           All work to be assigned under this contract shall relate directly
to one or more of the work areas listed in the Statement of Work.

 

(2)           Each W.A. shall be written for the conduct of specific, finite
task.

 

(3)           Each new W.A. shall be numbered serially beginning with 01.

 

(4)           Each W.A. shall be completed on form entitled “NCI Contract Work
Assignment” and listed as an Attachment in Section J of this contract.

 

(5)           Upon award of the contract, an Administrative Work Assignment as
shown in SECTION J, Attachments, shall be issued on a yearly basis. This Work
Assignment will cover the expenditures necessary for the administration of the
contract.

 

b.             Initiation of a W.A.

 

(1)           The Project Officer will initiate Part I of the W.A.

 

(2)           The Contractor shall complete Part II and obtain the appropriate
signature. The Contractor shall forward the proposed W.A. to the Project
Officer.

 

(3)           Upon receipt of the proposed W.A. and after determining that the
proposed W.A. is acceptable, the Project Officer will sign Part II to indicate
recommendation for approval and forward to the Contracting Officer.

 

(4)           Upon receipt the Contracting Officer will review the proposed W.A.

 

(a)           If approved, the Contracting Officer will sign Part II to indicate
approval and will forward the W.A. to the Contractor with a copy to the Project
Officer.

 

(b)           If not approved, the Contracting Officer will notify the Project
Officer, stating the reasons for disapproval.

 

10

--------------------------------------------------------------------------------


 

(5)           After receipt of the approved W.A., the Contractor shall begin
work. The period of performance shall never precede the Contracting Officer
approval date.

 

c.             Modification to a W.A.

 

(1)           Each amendment to an existing Work Assignment shall contain the
original W.A. number and shall designate a modification number. Modification
numbers for each W.A. shall be serially numbered beginning with 01 (for example,
Work Assignment 01, Modification No. 01).

 

(2)           Each W.A. Modification shall set forth in specific detail which
portion(s) of the W.A. is to be modified. All Cost/Labor modifications shall be
in the following format:

 

 

 

Authorized to Date

 

This Modification

 

Revised Estimate

 

Cost Elements

 

 

 

 

 

 

 

(List Each Element)

 

 

 

 

 

 

 

 

d.             Conclusion of a W.A.

 

(1)           For each W.A. performed, the Contractor shall prepare PART III of
the Work Assignment for submission to the Contracting Officer.

 

(2)           This PART III submission shall include all actual information
(cost, and deliverables) relative to the W.A.

 

(3)           PART III of the W.A. shall be submitted as soon as possible and
not to exceed three months after the closing date of the W.A. For those work
assignments which expire within three months prior to the contract expiration
date. PART III of the Work Assignment shall be submitted on the final contract
day.

 

(4)           After verification that all work is complete and deliverables have
been received and accepted, the Project Officer will sign part III of the W.A.
to indicate recommendation for approval and forward the W.A. to the Contracting
Officer.

 

(5)           After verification that the W.A. has been satisfactorily
completed, the Contracting Officer will approve completion of the W.A. by
signing Part III of the W.A. and forward to the Contractor.

 

ARTICLE G.4. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST

 

a.             Invoice/Financing Request Instructions for NIH Cost-Reimbursement
Type Contracts NIH(RC)-I are attached and made part of this contract. The
instructions and the following directions for the submission of
invoices/financing request must be followed to meet the requirements of a
“proper” payment request pursuant to FAR 32.9.

 

(1)           Invoices/financing requests shall be submitted as follows:

 

An original and two copies to the following designed billing office:

 

Contracting Officer

Research Contracts Branch

National Cancer Institute, NIH

EPS, Room 620

6120 EXECUTIVE BLVD MSC 7224

BETHESDA MD 20892-7224

 

(2)           Inquiries regarding payment of invoices should be directed to the
designed billing office, (301)496-8611.

 

(3)           Inquiries regarding actual payment of invoices should be direct to
the designed payment office, (301)496-6452.

 

11

--------------------------------------------------------------------------------


 

b.             Each invoice shall include a summary of costs incurred on each
work assignment. The total costs incurred on all work assignments for the month
shall match the total amount billed on the invoice.

 

c.             Fee billed under this contract shall be based upon total costs
excluding equipment costs.

 

ARTICLE G.5. CONTRACT FINANCIAL REPORT

 

a.             Financial reports on the attached form NIH 2706, Financial Report
of Individual Project/Contract, shall be submitted by the Contractor in
accordance with the Instructions for Completing Form NIH 2706, which accompany
the form, in an original and two copies, not later than the 30th working day
after the close of the reporting period. The line entries for subdivisions of
work and elements of costs (expenditure categories) which shall be reported
within the total contract are discussed in paragraphe., below. Subsequent
changes and/or additions in the line entries shall be made in writing.

 

b.             Unless otherwise started in that part of the Instructions for
Completing Form NIH 2706, entitled “PREPARATION INSTRUCTIONS,” all columns A
through J, shall be completed for each report submitted.

 

c.             The first financial reports shall cover the period consisting of
the FIRST FULL THREE CALENDAR MONTHS following the date of the contract in
addition to any fractional part of the initial month. Thereafter, reports will
be on a quarterly basis.

 

d.             The Contracting Officer may require the Contractor to submit
detailed support for costs contained in one or more interim financial reports.
This clause does not supersede the record retention requirements in FAR Part
4.7.

 

e.             The listing of expenditure categories to be reported is
incorporated within the Financial Report of Individual Project/Contract, NIH
2706, SECTION J, ATTACHMENT 4, attached hereto and made a part of this contract.

 

f.              The Government may unilaterally revise the NIH 2706 to reflect
the allotment of additional funds.

 

ARTICLE G.6. INDIRECT COST RATES

 

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d) (2), Allowable Cost and Payment incorporated by reference in
this contract in Part II, section I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

 

Director, Division of Financial Advisory Services

Officer of Contracts Management

National Institutes of Health

6100 Building, Room 6B05

6100 EXECUTIVE BLVD MSC-7540

BETHESDA MD 20892-7540

 

These rates are hereby incorporated without further action of the Contracting
Officer.

 

ARTICLES G.7. GOVERNMENT PROPERTY

 

a.             In additional to the requirements of the clause, GOVERNMENT
PROPERTY, incorporated in SECTION I of this contract, the Contractor shall
comply with the provisions of DHHS Publication, Contractor’s Guide for Control
of Government Property, 1990, which is incorporated into this contract by
reference. Among other issues, this publication provides a summary of the
Contractor’s responsibilities regarding purchasing authorizations and inventory
and reporting requirements under the contract. A copy of this publication is
available upon request to the Contracts Property Administrator.

 

This contract’s Contracts Property Administrator is:

 

12

--------------------------------------------------------------------------------


 

Contracts Property Administrator

Division of Personal Property Services, NIH

6011 Building, Suite 637

6011 EXECUTIVE BLVE MSC 7670

BETHESDA MD 20852-7670

(301) 496-6466

 

b.             Notwithstanding the provisions outlined in the DHHS Publication. 
Contractor’s Guide for Control of Government Property, 1990 which is
incorporated in this contract in paragraph a. above, the contractor shall use
the form entitled, “Report of Government Owned, Contractor Held Property” for
performing annual inventories required under this contract. This form is
included as an attachment in SECTION J of this contract.

 

c.             Contractor-Acquired Under Government Property - Schedule I-B

 

Pursuant to the clause, GOVERNMENT PROPERTY, incorporated in this contract, the
Contractor will be authorized to acquire the property listed in the attached
Schedule I-B for use in direct performance of the contract, following receipt of
the Contracting Officers written approval, based on contractor-furnished prices
and evidence of competition.

 

d.             Property Acquired under Predecessor Contract - Schedule II-A

 

Pursuant to the clause, GOVERNMENT PROPERTY, incorporated in this contract, the
Contract is hereby authorized to retain custody of all Government Property
acquired or furnished under predecessor Contract No. N02-CP-71001 for use in
direct performance of this contract. Accountability for the items is hereby
authorized to be transferred to this contract from the predecessor contract.
Upon completion of each contract, the contractor agrees to furnish to the
Contracting Officer, without delay, the inventory schedule covering all
Government Property furnished or acquired for use in the performance of the
predecessor contract as provided by the clause, GOVERNMENT PROPERTY, of that
contract and the instructions contained in DHHS Publication entitled,
Contractor’s Guide for control of Government Property, (1990).

 

ARTICLE G.8. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

a.             Contractor Performance Evaluations

 

Interim and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15. The final performance evaluation will be
prepared at the time of completion of work. In addition to the final evaluation,
interim evaluations will be prepared annually to coincide with the anniversary
date of the contract.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. Any disagreement between the parties regarding an
evaluation will be referred to an individual one level above the Contracting
Officer, whose decision will be final.

 

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

b.             Electronic Access to Contractor Performance Evaluations

 

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

http://ocm.od.nih.gov/cdmp/cps contractor.htm

 

The registration process requires the contractor to identify an individual that
will serve as a primary contact and who will

 

13

--------------------------------------------------------------------------------


 

be authorized access to the evaluation for review and comment. In addition, the
contractor will be required to identify an alternate contact who will be
responsible for notifying the cognizant contracting official in the event the
primary contact is unavailable to process the evaluation within the required
30-day time frame.

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLES H.1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS

 

The primary purpose of the Public Health Service (PHS) is to support and advance
independent research within the scientific community. This support is provided
in the form of contracts and grants totaling approximately 7 billion dollars
annually. PHS has established effective, time tested and well recognized
procedures for stimulating and supporting this independent research by selecting
from multitudes of applications those research projects most worthy of support
within the constraints of its appropriations. The reimbursement through the
indirect cost mechanism of independent research and development costs not
incidental to product improvement would circumvent this competitive process.

 

To ensure that all research and development projects receive similar and equal
consideration, all organizations may compete for direct funding of independent
research and development projects they consider worthy of support by submitting
those projects to the appropriate Public Health Service grant office for review.
Since these projects may be submitted for direct funding, the Contractor agrees
that no costs for any independent research and development project, including
all applicable indirect costs, will be claimed under this contract.

 

ARTICLE H.2. HUMAN SUBJECTS

 

It is hereby understood and agreed that research involving human subjects shall
not be conducted under this contract, and that no material developed, modified,
or delivered by or to the Government under this contract, or any subsequent
modification of such material, will be used by the Contractor or made available
by the Contactor for use by anyone other that the Government, for experimental
or therapeutic use involving humans without the prior written approval of the
Contracting Officer.

 

ARTICLE H.3. HUMAN MATERIALS

 

It is understood that the acquisition and supply of all human specimen material
(including fetal material) used under this contract will be obtained by the
Contractor in full compliance with applicable State and Local laws and the
provisions of the Uniform Anatomical Gift Act in the United States and that no
undue inducements, monetary or otherwise, will be offered to any person to
influence their donation of human material.

 

ARTICLE H.4. NEEDLE EXCHANGE

 

a.

 

Pursuant to Public Law(s) citied in paragraph b., below contract funds shall not
be used to carry out any program of distributing sterile needles or syringes for
the hypodermic injection of any illegal drug.

 

 

 

b.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

 

 

 

 

 

 

 

P.L. 106-554, Section 505

 

2001

 

(10/1/00 - 9/30/01)

 

ARTICLE H.5. PRIVACY ACT

 

This procurement action requires the Contractor to do one more of the following;
design, develop, or operate a system of

 

14

--------------------------------------------------------------------------------


 

records on individuals to accomplish an agency function in accordance with the
Privacy Act of 1974, Public Law 93-579, December 31, 1974 (5 USC 552a) and
applicable agency regulations. Violation of the Act may involve the imposition
of criminal penaltics.

 

The Privacy Act System of Records applicable to this projects is Number
09-25-0200. This document is incorporated into this contract as Attachment 6.

 

ARTICLE H.6. CONFIDENTIALITY OF INFORMATION

 

The following information is covered by HHSAR Clause 352.224-70, Confidentiality
of Information (APRIL 1984):

 

•              Identification of Specimen source or donor name;

•              All records of manipulations on all sepecimens;

•              Information concerning the identification of the patient, the
diagnosis, demographic information or other such information;

•              Written, hard-copy records of inventory sheets.

 

ARTICLE H.7. PUBLICATION AND PUBLICITY

 

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgement substantially as follows:

 

“This project has been funded in whole or in part with Federal funds from the
National Cancer Institute, National Institutes of Health, under Contractor No.
N02-CP-11001.”

 

ARTICLES H.8. PRESS RELEASES

 

a.

 

Pursuant to Public Law(s) cited in paragraph b., below, the contractor shall
clearly state, when issuing statements, press releases, requests for proposals,
bid solicitations and other documents describing projects or programs funded in
whole or in part with Federal money: (1) the percentage of the total costs of
the program or project which will be financed with Federal money; (2) the dollar
amount of Federal funds for the projects or program; and (3) the percentage and
dollar amount of the total costs of the project or program that will be financed
by nongovernmental sources.

 

 

 

b.

 

Public Law and Section No.

 

Fiscal year

 

Period covered

 

 

 

 

 

 

 

 

 

P.L. 106-554, Section 505

 

2001

 

(10/1/00-9/30/01)

 

ARTICLE H.9. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477).  All telephone calls will
be handled confidentially. The e-mail address is Htips@os.dhhs.gov and the
mailing address is;

 

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C. 20026

 

Information regarding procedural matters is contained in the NIH Manual Chapter
1754, which is available on
(http://www3.od.nih.gov/oma/mantial/chapters/management/1754/)

 

15

--------------------------------------------------------------------------------


 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 

ARTICLE 1.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT SERVICE CONTRACT - FAR
52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.arnet.gov/far/.

 

a.             FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

 

FAR
CLAUSE NO.

 

DATE

 

TITLE

 

 

 

 

 

52.202-1

 

Oct 1995

 

Definitions

 

 

 

 

 

52.203-3

 

Apr 1984

 

Gratuities (Over $100,000)

 

 

 

 

 

52.203-5

 

Apr 1984

 

Covenant Against Contingent Fees (Over $100,000)

 

 

 

 

 

52.203-6

 

Jul 1995

 

Restrictions on Subcontractor Sales to the Government (Over $100,000)

 

 

 

 

 

52.203-7

 

Jul 1995

 

Anti-Kickback Procedures(Over $100,000)

 

 

 

 

 

52.203-8

 

Jan 1997

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)

 

 

 

 

 

52.203-10

 

Jan 1997

 

Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)

 

 

 

 

 

52.203-12

 

Jun 1997

 

Limitation on Payments to Influence Certain Federal Transactions (Over $100,000)

 

 

 

 

 

52.204-4

 

Aug 2000

 

Printed or Copied Double-Sided on Recycled Paper (Over $100,000)

 

 

 

 

 

52.209-6

 

Jul 1995

 

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $25,000)

 

 

 

 

 

52.215-2

 

Jun 1999

 

Audit and Records - Negotiation (Over $100,000)

 

 

 

 

 

52.215-8

 

Oct 1997

 

Order of Precedence - Uniform Contract Format

 

 

 

 

 

52.215-10

 

Oct 1997

 

Price Reduction for Defective Cost or Pricing Data

 

 

 

 

 

52.215-12

 

Oct 1997

 

Subcontractor Cost or Pricing Data (Over $500,000)

 

 

 

 

 

52.215-14

 

Oct 1997

 

Integrity of Unit Prices (Over $100,000)

 

 

 

 

 

52.215-15

 

Dec 1998

 

Pension Adjustments and Asset Reversions

 

 

 

 

 

52.215-18

 

Oct 1997

 

Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions

 

 

 

 

 

52.215-19

 

Oct 1997

 

Notification of Ownership Changes

 

16

--------------------------------------------------------------------------------


 

52.215-21

 

Oct 1997

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data - Modifications

 

 

 

 

 

52.216-7

 

Mar 2000

 

Allowable Cost and Payment

 

 

 

 

 

52.216-8

 

Mar 1997

 

Fixed Fee

 

 

 

 

 

52.219-8

 

Oct 2000

 

Utilization of Small Business Concerns (Over $100,000)

 

 

 

 

 

52.219-9

 

Oct 2000

 

Small Business Subcontracting Plan (Over $500,000)

 

 

 

 

 

52.219-16

 

Jan 1999

 

Liquidated Damages - Subcontracting Plan (Over $500,000)

 

 

 

 

 

52.222-2

 

Jul 1990

 

Payment for Overtime Premium (Over $100,000) (Note: The dollar amount in
paragraph (a) of this clause is $0 unless otherwise specified in the contract.)

 

 

 

 

 

52.222-3

 

Aug 1996

 

Convict Labor

 

 

 

 

 

52.222-26

 

Feb 1999

 

Equal Opportunity

 

 

 

 

 

52.222-35

 

Apr 1998

 

Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era

 

 

 

 

 

52.222-36

 

Jun 1998

 

Affirmative Action for Workers with Disabilities

 

 

 

 

 

52.222-37

 

Jan 1999

 

Employment Reports on Disabled Veterans and Veterans of the Vietnam Era

 

 

 

 

 

52.223-6

 

Jan 1997

 

Drug-Free Workplace

 

 

 

 

 

52.223-14

 

Oct 2000

 

Toxic Chemical Release Reporting

 

 

 

 

 

52.225-1

 

Feb 2000

 

Buy American Act - Balance of Payments Program - Supplies

 

 

 

 

 

52.225-13

 

Jul 2000

 

Restrictions on Certain Foreign Purchases

 

 

 

 

 

52.227-1

 

Jul 1995

 

Authorization and Consent

 

 

 

 

 

52.227-2

 

Aug 1996

 

Notice and Assistance Regarding Patent and Copyright Infringement (Over
$100,000)

 

 

 

 

 

52.227-3

 

Apr 1984

 

Patent Indemnity

 

 

 

 

 

52.227-14

 

Jun 1987

 

Rights in Data - General

 

 

 

 

 

52.232-9

 

Apr 1984

 

Limitation on Withholding of Payments

 

 

 

 

 

52.232-17

 

Jun 1996

 

Interest (Over $100,000)

 

 

 

 

 

52.232-20

 

Apr 1984

 

Limitation of Cost

 

 

 

 

 

52.232-23

 

Jan 1986

 

Assignment of Claims

 

 

 

 

 

52.232-25

 

Jun 1997

 

Prompt Payment

 

 

 

 

 

52.232-34

 

May 1999

 

Payment by Electronic Funds Transfer—Other Than Central Contractor Registration

 

 

 

 

 

52.233-1

 

Dec 1998

 

Disputes

 

 

 

 

 

52.233-3

 

Aug 1996

 

Protest After Award, Alternate I (Jun 1985)

 

 

 

 

 

52.242-1

 

Apr 1984

 

Notice of Intent to Disallow Costs

 

17

--------------------------------------------------------------------------------


 

52.242-3

 

Oct 1995

 

Penalties for Unallowable Costs (Over $500,000)

 

 

 

 

 

52.242-4

 

Jan 1997

 

Certification of Final Indirect Costs

 

 

 

 

 

52.242-13

 

Jul 1995

 

Bankruptcy (Over $100,000)

 

 

 

 

 

52.243-2

 

Aug 1987

 

Changes - Cost Reimbursement, Alternate I (Apr 1984)

 

 

 

 

 

52.244-2

 

Aug 1998

 

Subcontracts, Alternate II (Aug 1998) *If written consent to subcontract is
required, the identified subcontracts are listed in ARTICLE B, Advance
Understandings.

 

 

 

 

 

52.244-5

 

Dec 1996

 

Competition in Subcontracting (Over $100,000)

 

 

 

 

 

52.245-5

 

Jan 1986

 

Government Property (Cost-Reimbursement, Time and Material, or Labor-Hour
Contract)

 

 

 

 

 

52.246-25

 

Feb 1997

 

Limitation of Liability - Services (Over $100,000)

 

 

 

 

 

52.249-6

 

Sep 1996

 

Termination (Cost-Reimbursement)

 

 

 

 

 

52.249-14

 

Apr 1984

 

Excusable Delays

 

 

 

 

 

52.253-1

 

Jan 1991

 

Computer Generated Forms

 

b.             DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION
(HHSAR) (48 CFR CHAPTER 3) CLAUSES:

 

HHSAR
CLAUSE NO.

 

DATE

 

TITLE

 

 

 

 

 

352.202-1

 

Jan 2001

 

Definitions - with Alternate paragraph (h) (Jan 2001)

 

 

 

 

 

352.228-7

 

Dec 1991

 

Insurance - Liability to Third Persons

 

 

 

 

 

352.232-9

 

Apr 1984

 

Withholding of Contract Payments

 

 

 

 

 

352.233-70

 

Apr 1984

 

Litigation and Claims

 

 

 

 

 

352.242-71

 

Apr 1984

 

Final Decisions on Audit Findings

 

 

 

 

 

352.270-5

 

Apr 1984

 

Key Personnel

 

 

 

 

 

352.270-6

 

Jul 1991

 

Publications and Publicity

 

 

 

 

 

352.270-7

 

Jan 2001

 

Paperwork Reduction Act

 

 

[End of GENERAL CLAUSES FOR A COST-REIMBURSEMENT SERVICE CONTRACT - Rev.
2/2001].

 

ARTICLE 1.2 AUTHORIZED SUBSTITUTION OF CLAUSES

 

ARTICLE 1.1. of this SECTION is hereby modified as follows:

 

FAR Clause 52.219-9, SMALL BUSINESS SUBCONTRACTING PLAN (OCTOBER 2000), and FAR
Clause 52.219-16, LIQUIDATED DAMAGES—SUBCONTRACTING PLAN (JANUARY 1999) are
deleted in their entirety.

 

FAR Clause 52.232-20, LIMITATION OF COST, is deleted in its entirety and FAR
Clause 52.232-22, LIMITATION OF

 

18

--------------------------------------------------------------------------------


 

FUNDS (APRIL 1984) is substituted therefor.  Note: When this contract is fully
funded, FAR Clause 52.232-22, LIMITATION OF FUNDS will no longer apply and FAR
Clause 52.232-20, LIMITATION OF COST will become applicable.

 

ARTICLE 1.3. ADDITIONAL CONTRACT CLAUSES

 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
contracting officer will make their full text available.

 

a.             FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER ?) CLAUSES

 

(1)

FAR 52.215-17, Waiver of Facilities Capital Cost of Money (OCTOBER 1997).

 

 

(2)

FAR 52.219-6, Notice of Total Small Business Set-Aside (JULY 1996).

 

 

(3)

FAR 52.219-14, Limitations on Subcontracting (DECEMBER 1996).

 

 

(4)

FAR 52.224-1, Privacy Act Notification (APRIL 1984).

 

 

(5)

FAR 52.224-2, Privacy Act (APRIL 1984).

 

 

(6)

FAR 52.227-14, Rights in Data - General (JUNE 1987).

 

 

(7)

FAR 52.247-63, Preference for U.S. Flag Air Carriers (JANUARY 1997).

 

 

(8)

FAR 52.251-1, Government Supply Sources (APRIL 1984).

 

b.             DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION
REGULATION/PUBLIC HEALTH SERVICE ACQUISITION REGULATION (HHSAR)/(PHSAR) (48
CHAPTER 3) CLAUSES:

 

(1)

HHSAR 352.223-70, Safety and Health (JANUARY 2001).

 

 

(2)

HHSAR 352.224-70, Confidentiality of Information (APRIL 1984).

 

c.             NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC)
CLAUSES:

 

The following clauses are attached and made a part of this contract:

 

(1)

NIH (RC)-7, Procurement of Certain Equipment (APRIL 1984) (OMB Bulletin 81-16).

 

ARTICLE 1.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

This contract incorporates the following clauses in full text.

 

FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

 

a.             FAR Clause 52.244-6, SUBCONTRACTS FOR COMMERCIAL ITEMS AND
COMMERCIAL COMPONENTS (OCTOBER 1998)

 

(a)           Definition.

 

Commercial item, as used in this clause, has the meaning contained in the clause
at 52.202-1, Definitions.

 

19

--------------------------------------------------------------------------------


 

Subcontract, as used in this clause, includes a transfer of commercial items
between divisions, subsidiaries, or affiliates of the Contractor or
subcontractor at any tier.

 

(b)           To the maximum extent practicable, the Contractor shall
incorporate, and require its subcontractors at all tiers to incorporate,
commercial items or nondevelopmental items as components of items to be supplied
under this contract.

 

(c)           Notwithstanding any other clause of this contract, the Contractor
is not required to include any FAR provision or clause, other than those listed
below to the extent they are applicable and as may be required to establish the
reasonableness of prices under Part 15, in a subcontract at any tier for
commercial items or commercial components:

 

(1)           52.222-26, Equal Opportunity (E.O. 11246);

(2)           52.222-35, Affirmative Action for Disabled Veterans and Veterans
of the Vietnam Era (38 U.S.C. 4212(a));

(3)           52.222-36, Affirmative Action for Workers with Disabilities (29
U.S.C. 793); and

(4)           52.247-64, Preference for Privately Owned U.S.-Flagged Commercial
Vessels (46 U.S.C. 1241) (flow down not required for subcontracts awarded
beginning May 1, 1996).

 

(d)           The Contractor shall include the terms of this clause, including
this paragraph (d), in subcontracts awarded under this contract.

 

20

--------------------------------------------------------------------------------


 

PART III

 

SECTION J - LIST OF ATTACHMENTS

 

The following documents are attached and incorporated in this contract:

 

1.             Statement of Work, August 2000, 5 pages.

 

2.             Sample Contract Work Assignment, 4/95, 3 pages.

 

3.             Invoice/Financing Request Instructions for NIH Cost-Reimbursement
Type Contracts, NIH(RC)-1 (5/97), 4 pages.

 

4.             Financial Report of Individual Project/Contract, NIH 2706,
(5/97), 1 page.

 

5.             Instructions for Completing form NIH 2706, Financial Report of
Individual Project/Contract, (5/97), 3 pages.

 

6.             Privacy Act System of Records, Number 09-25-0200, as cited in the
Federal Register Notice issued in Volume 62, Number 66, pages 16596-16602, dated
4/7/97.

 

7.             Safety and Health, HHSAR Clause 352.223-70, (1/01), 1 page.

 

8.             Procurement of Certain Equipment, NIH(RC)-7, 4/1/84, 1 page.

 

9.             Government Property - Schedule I-B.

 

10.           Government Property - Schedule II-A.

 

11.           Report of Government Owned, Contractor Held Property, 1 page.

 

21

--------------------------------------------------------------------------------


 

PART IV

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

The following documents are incorporated by reference in this contract:

 

1.             Representations and Certifications, dated November 14, 2000.

 

 

END of the SCHEDULE

(CONTRACT)

 

22

--------------------------------------------------------------------------------


 

STATEMENT OF WORK

 

ARTICLE C.1.   STATEMENT OF WORK

 

a.             Independently and not as an agent of the Government, the
Contractor shall be required to furnish all the necessary services, qualified
personnel, material, equipment, and facilities, not otherwise provided by the
Government, as needed to perform the Statement of Work below:

 

1)             The Contractor shall provide the services described below in
accordance with Contractor-developed, Government-approved protocols:

 

a)             Separation and viable cryopreservation of blood mononuclear
lymphocytes;

 

b)            Separation, aliquoting and storage of serum, plasma and/or urine
as needed;

 

c)             Cryopreservation of bone marrow samples;

 

d)            Storage of tumor extracts;

 

NOTE:   Tumor extracts are not synonymous with the preparation of tumor
antigens. Specific protocols will be provided by the NCI for extract
preparations.

 

e)             Cryopreservation of whole tumor tissue;

 

NOTE: Specimens may range in size from 0.5 - 100 or more grams. Tumor tissues
will be cut to specified sizes and flash frozen in liquid nitrogen. They will
then be stored in vials in liquid nitrogen. Tumor lines, which have already been
established, may be viably cryopreserved and stored.

 

f)             Cryopreservation of intact red blood cells;

 

g)            Viable cryopreservation of previously established lymphoblastoid
cell lines;

 

h)            Storage of DNA and other biological materials as specified by the
Project Officer (e.g., pathology slides and tissue block);

 

i)              Extraction of DNA from biologic materials;

 

j)              Specimen processing as required by NCI to preserve special
biologic materials;

 

k)             Logging in, labeling and tracking of each vial of each sample
employing an NCI developed computerized specimen tracking system, including all
laboratory safeguards to insure the fidelity and purity of each sample.

 

NOTE: In one “typical” day, the most labor-intensive procedure would be the
processing of whole blood for cryopreservation of leukocytes.  As many as 30
samples of approximately 30 ml each could be received.

 

l)              Maintenance of the previously-established repository currently
containing more than 2.0 million biological specimens and allowance for an
estimated increase of up to 100% of freezer storage space.

 

Statement of Work

 

ATTACHMENT 1

(August 2000)

 

 

 

1

--------------------------------------------------------------------------------


 

m)  Under the direction of the Project Officer conduct laboratory methods
studies that establish optimal conditions for collection, processing, shipping
and storage of biologic materials.

 

Processing services shall be available routinely between the hours of 9:00 a.m.
and 2:00 p.m., Monday through Friday and at any other time (including nights,
weekends and holidays) by special arrangement, usually with advance notice. A
laboratory staff member shall be available during nonbusiness hours for
emergency specimen processing (as might occur when a patient dies). A biohazard
area adequate for processing specimens with Acquired Immunodeficiency Syndrome
(AIDS) shall be available for the processing of all biologic samples.

 

2)             The Contractor shall supply messenger service to pick up
specimens or inter-laboratory communication from medical care facilities in the
Washington, D.C., area or at area transportation centers (i.e., Dulles
International, D.C. National and Baltimore/Washington International Airports).
This messenger service shall be supplied by the Contractor and not subcontracted
to commercial carriers. All specimens submitted to the laboratory for processing
shall be scheduled in advance, except in emergencies as detailed below. 
Specimens shall be delivered to the Contractor’s laboratory within four hours of
notification for pick-up.  Specimens shall be protected from temperature
extremes by use of insulated containers or other acceptable means as needed. A
portable liquid nitrogen container for transport of frozen cells or tumor
specimens shall also be required. Only specimens provided by or approved by the
Project Officer shall be accepted for processing and storage by the Contractor.

 

3)             The Contractor shall be responsible for recording and monitoring
the location of all specimens that are being sent or received through use of a
logbook of all requests and specimens. The Contractor shall be responsible for
monitoring, shipping and receipt of specimens to minimize delay or loss. If a
specimen is not received within four hours of expected delivery, the Contractor
shall inform the Project officer by telephone. An after-hours telephone number
of the Contractor’s staff member shall be available to assist in this follow-up
and the staff member shall be available at that number. The Contractor shall be
responsible for immediately tracing the location of delinquent specimens not
received when expected. All specimens that are of questionable research value
shall be noted and the Project Officer notified by telephone within 24 hours, as
well as in writing within 3 business days, providing identifying names or
numbers, quantity, place of origin, a concise narrative description of the
event, etc., so that appropriate action can be initiated. The Contractor shall
designate a specific individual to be responsible for after-hours specimen
processing and name an alternate to act when the primary person is not
available.

 

4)             The Contractor shall maintain a repository of biologic specimens
for the NCI Division of Cancer Epidemiology and Genetics (DCEG). This repository
shall include frozen serum, plasma, urine, tumor tissue, tumor tissue extracts,
whole red blood cells, separated and frozen white blood cells, or fractions of
white blood cell populations, bone marrow cells, body fluids, lymphoblastoid
cell lines, DNA, stool specimens or smears or slides, pathology paraffin blocks,
and other types of specimens as specified by the Project Officer. These
materials shall be maintained at optimum temperatures for long-term storage,
including liquid nitrogen, if appropriate.

 

5)             All specimens will be submitted to the Contractor, accompanied by
written identification of the specimen source, using forms supplied by the
Project Officer, Specimens from members of NCI-associated families will be
submitted with a unique identification number to insure compatibility with NCI
laboratory computer databases. Specimens shall be assigned a unique code number,
which shall be the only identification of the specimen in future laboratory
processing, dispersal, etc. This code numbers shall comply with the format and
convention established by the NCI Project Officer. The name of the donor shall
not be used in labeling of specimens or in correspondence concerning the
specimen by laboratory personnel. Such labeling shall uniquely identify each
vial of each specimen and the quality of that individual vial will  be recorded
and updated as needed in the NCI-developed computer system.

 

6)             The Contractor shall provide and train primary and backup staff
in the operation of a computerized record

 

2

--------------------------------------------------------------------------------


 

system for specimens which has been developed and furnished by the Project
Officer. Using this system, the laboratory shall keep records of all
manipulation on all specimens and accurately enter data on each specimen. The
data shall include but not be limited to vial identification number, study ID,
material type and material description, volume, weight or cell concentration,
freezer location, subject ID, crisis events, data received, specimen vial
quality, etc. Data shall be entered into the system, with attention to extreme
accuracy, within 48 hours of receipt, or as specified by the NCI Project
Officer. The Contractor shall be responsible for extracting this information
from either data forms or floppy disks, which will be transmitted with the
samples. The Contractor shall also use this system to monitor and track all
activities related to specimens. The Project Officer will supply computer
support for generating management reports for the contractor on a regular basis.

 

7)             The Contractor shall prepare a variety of specimens for storage.
Specifically, white blood cell separation, fractionation and viable
cryopreservation, red blood cell cryopreservation, serum separation and storage
of aliquots of 0.5 ml, plasma separation and storage, tumor tissue freezing,
tumor tissue extracts, urine, serum, or blood fluid lyophilization, freezing
and/or extraction of stool specimens and other techniques as required. Specimens
shall be stored in containers impervious to entry of CO2 so that they can be
shipped on dry ice.  Shipment of specimen in liquid nitrogen “dry shippers” may
also be required. In order to ensure the viability of valuable specimens, the
contractor shall be prepared to have appropriate personnel travel to a contract
site, foreign or domestic, to train local staff on optimal techniques for
freezing viable material.

 

8)             Freezers shall be equipped with a stylus recording system
indicating consistency of temperature, which shall be reviewed on a scheduled
basis each day at specified time. Freezer malfunctions must give warning by
means of an alarm system. The Contractor must provide a central alarm system
monitored 24-hours a day, 365 days a year. A switch-operated electric generator
of appropriate wattage for these particular freezers shall be hooked up and be
maintained on standby in the event of a major power outage. Liquid nitrogen
freezers must have automatic filling mechanisms drawing on a constant central
source of liquid nitrogen with emergency back up. All unplanned defrostings must
be logged, giving date and times during which defrostings were in effect and
temperature reached, and reported to the Project Officer by telephone and in
writing as described above.

 

9)             The laboratory shall keep clear records of all manipulations on
all specimens and carefully document specimen type, volume, cell concentration,
source, “crisis events”, etc. for each sample. The exact freezer location shall
be known for each specimen and shall be kept in a master log that is easy to
understand. Information shall be supplied routinely to the NCI Project Officer
on forms designed and supplied by NCI in conjunction with laboratory personnel.
These records shall include number of vials, exact location of vials and
specimen type. The Contractor shall conduct an inventory totaling 20 percent of
all stored specimens on an annual basis and include the results in the Annual
Report. The annual inventory shall be conducted in a manner that results in a
complete inventory of all stored specimens over the course of the contract.
Thorough quality control protocols must be designed, documented and approved by
the NCI Project Officer. These protocols must be rigorously implemented in the
conduct of the inventories. The results of each inventory shall be documented in
the annual Technical Progress Report.

 

10)           The Contractor shall respond only to written (electronic mail will
acceptable) requests for biological specimens from collaborating investigators,
which have been approved by the NCI Project Officer or his/her designee(s).
Specimens shall not be sent to any investigator without a written request from
the NCI Project Officer or his/her designee(s). A copy of this written request
and Contractor-generated correspondence shall be sent to the NCI Project
Officer. All written requests for specimen distribution shall be acted upon
within four working days of receipt, unless permission to delay such action is
obtained from the Project Officer.

 

The Contractor shall not supply the outside collaborator with any information
concerning the biological specimens other than code number, specimen type or
other information essential to specimen processing.

 

3

--------------------------------------------------------------------------------


 

Requests for identification of the patient, the diagnosis, demographic data or
other such information shall be referred to the NCI Project Officer.

 

The Contraction shall NEVER send out the last vial from a particular specimen
without explicit authorization from the Project Officer.

 

11)           The Contractor shall prepare specimens for shipment, supply
shipping containers appropriate to maintain specimens in the proper state (cool,
frozen, deep frozen, etc.) and make arrangements through commercial air freight
companies and other carriers to send biologic specimens to collaborating
investigators in an expeditious (e.g., overnight or same day) fashion. For
immunologic or genetic typing studies, for example, the Contractor shall prepare
specimens for delivery to the local HLA typing laboratory or immune function
laboratory in a suitable form. The local in-house delivery service shall be used
for these particular specimens to ensure expeditious delivery under optimum
conditions. In some cases, commercial freight companies shall be used in
overnight shipments to investigators in other cities. The Contractor shall be
responsible for notifying the receiving laboratory of the specimens’ shipment
and anticipated arrival time to insure that the receiving laboratory is prepared
to receive the specimens. All specimens for both immunologic testing and HLA
typing and serum or other type storage shall be processed by the Contractor.
Peripheral blood cells shall be aliquotted for storage in suitable quantities
for subsequent testing. Other specimens, such as red blood cells, plasma, serum,
urine, stool, tumor tissue, and body fluids shall be processed for storage in
appropriate aliquots.

 

12)           A large repository of sera and cells used for immunogenetic tissue
typing shall be inventoried, stored and maintained under this contract. This
shall include preparing appropriate inventory forms for specimen storage,
retrieval and shipment.

 

The laboratory shall retain written, hard copy records of inventory sheets and
shall supply copies in suitable form for computer entry by NCI computer support
personnel. Laboratory personnel shall verify the accuracy of information as it
is entered in the computer against the original data, and errors shall be
corrected.

 

13)   The Contractor shall be prepared to process the following quantities of
materials:

 

Material

 

Max Daily
(vials)

 

Typical Total

Monthly Volume
(Individual Sample vials)

 

WBC Cryopreservation

 

60

 

250

 

Plasma/serum aliquoting

 

60

 

250

 

RBC cryopreservation

 

25

 

750

 

Pelleted lymphocytes

 

15

 

600

 

Buffy coat preps

 

20

 

300

 

Receipt frozen vials

 

10,000

 

17,000

 

Thawing/ aliquotting

 

N/A

 

500

 

Dispersal of specimens

 

N/A

 

10,000

 

DNA purification

 

N/A

 

400

 

 

Although these are ESTIMATES of the amount of work, the Contractor must be able
to accommodate highly variable amounts of processing and possible changes in
specimen types and volumes depending on the new studies evolving during the
contract (e.g. increased processing of buccal swabs and rinses; gastric juice;
feces; urine, etc.). All prioritization of the specimen processing is determined
by the NCI Project Officer. Not all maximal quantities of each material will
arrive on a given day.

 

4

--------------------------------------------------------------------------------


 

For this aspect of the contract, it is anticipated that technicians shall be
available at least one day per weekend through the entire period of this
contract (the weekend blood samples will be less than 200 ml and from less than
five donors).

 

14)   The Contractor shall handle international shipments of biological
specimens (blood components, urine, gastric juice, and biopsy specimens) and
clearance of these shipments through U.S. and foreign customs. The Contractor
must provide a separate shipping/customs agent to coordinate shipping, clear
specimens through customs at U.S. entry port, transfer to appropriate
courier/express delivery service for shipment within the U.S., and notify
Contractor of all arrangements so that specimens can be easily tracked. Close
coordination is vital because these samples may need to be kept frozen with dry
ice, and freezer-to-freezer shipping time must be less than 72 hours. Delays of
just one or two days will seriously jeopardize months of scientific and medical
work. Large quantities of samples are shipped from Europe, the East Indies,
Africa, China and other geographic locales. In each instance, the repository
Contractor shall have responsibility for coordinating logistics to insure their
timely arrival, including contracting with appropriate customs brokers and
agents to expedite shipment and customs clearances.

 

15)   The Contractor, with input from the Project Officer, shall develop methods
and procedures that improve the quality and efficiency of current biologic
specimen collection, processing, shipping or storage protocols.  Examples of
such studies are: Specimen stability with respect to various storage conditions
and analyses; nucleic acid extraction methodology; comparison of serum and
plasma in serologic assays; evaluation of specimen shipping protocols;
evaluation of processing/aliquoting for chip-based approaches; evaluation of
suitable method to preserve RNA, especially mRNA.

 

5

--------------------------------------------------------------------------------


 

CONTRACT WORK ASSIGNMENT (W.A.)

 

Contractor:

BBI - Biotech Research Laboratories

W.A. Title:

 

Dr. Mark Cosentino

 

 

5107 Pegasus Court

 

 

Frederick, MD 21704

 

 

 

 

Contract No: N02-CP-11001

 

 

W.A. No:             Modification No.:             

 

W.A. Originator:

 

 

 

Contracted Task Area:

 

Date Prepared:

 

Part I.              INITIATOR’S REQUEST

 

A. Period of Performance:
From                             to                             

B. Task Description

 

 

C. Task Leader

 

D. Deliverables

 

E.W.A. Response Due Date:

 

Contract Work Assignment

 

ATTACHMENT 2

April, 1995

 

 

 

1

--------------------------------------------------------------------------------


 

CONTRACT WORK ASSIGNMENT (W.A.)

 

Contractor:

BBI - Biotech Research Laboratories

Contract No: N02-CP-11001

 

Dr. Mark Cosentino

 

 

5107 Pegasus Court

 

 

Frederick, MD 21704

 

 

W.A. No:                            Modification No:             

 

Date Prepared:

 

Part II.            CONTRACTOR’S RESPONSE TO W.A. REQUEST

(The Contractor may attach additional sheets to this form to present requested
data.)

 

A.            Estimated Cost and Effort

 

1.             Labor hours - list W.A. leader, specific individuals to be
assigned, labor category, and estimated hours for each.

2.             Labor costs - list by labor category and total.

3.             Employee benefits.

4.             Direct materials

5.             Travel

6.             Subcontracts

7.             Other direct costs

8.             Indirect costs

9.             Total estimated costs for this Order

10.           Fee

11.           Equipment

12.           Total Estimated Cost and Fee

 

B.            Detailed description of the approach to be used and of the
deliverable(s). (Be specific.)

 

 

APPROVAL TO PROCEED: The Contractor shall not exceed the estimated W.A. amount,
or change the W.A. leader without the prior written approval of the Project
Officer and the Contracting Officer.

 

1.

For the Contractor:

 

 

Date:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

Typed name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

For the Government:

 

 

Date:

 

 

 

(Project Officer)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

(Contracting Officer)

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

CONTRACT WORK ASSIGNMENT (W.A.)

 

Contractor:

BBI - Biotech Research Laboratories

Contract No: N02-CP-11001

 

Dr. Mark Cosentino

 

 

5107 Pegasus Court

 

 

Frederick, MD 21704

 

 

W.A. No:                            Modification No.:             

 

Date Prepared:

 

PART III.       CONTRACTOR’S REPORT OF W.A. PERFORMANCE

 

(The Contractor may attach additional sheets to this form to present the
requested data.)

 

A.            Actual Cost and Effort

 

1.             Labor hours - list specific assigned individuals, labor category,
and actual hours worked.

2.             Labor costs - list labor category, individual, and total amount.

3.             Employee benefits

4.             Direct Materials

5.             Travel

6.             Subcontracts

7.             Other direct costs

8.             Indirect costs

9.             Total costs for this W.A.

10.           Fee

11.           Equipment

12.           Total Estimated Cost and Fee

 

B.  Report of Deliverables

 

 

REVIEW AND APPROVAL OF SATISFACTORY PERFORMANCE

 

The signatures below indicate that the services/products required under Work
Assignment No.        have been delivered, received and satisfactorily meet the
requirements of this Work Assignment.

 

1.

For the Contractor:

 

 

Date:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

Typed name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

For the Government:

 

 

Date:

 

 

 

(Project Officer)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

(Contracting Officer)

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

INVOICE/FINANCING REQUEST INSTRUCTIONS
FOR NIH COST-REIMBURSEMENT TYPE CONTRACTS, NIH(RC)-1

 

General: The contractor shall submit claims for reimbursement in the manner and
format described herein and as illustrated in the sample invoice/financing
request.

 

Format: Standard Form 1034, “Public Voucher for Purchases and Services Other
Than Personal,” and Standard Form 1035, “Public Voucher for Purchases and
Services Other Than Personal—Continuation Sheet,” or reproduced copies of such
forms marked ORIGINAL should be used to submit claims for reimbursement. In lieu
of SF-1034 and SF-1035, claims may be submitted on the payee’s letter-head of
self-designed form provided that it contains the information shown on the sample
invoice/financing request.

 

Number of Copies: As indicated in the Invoice Submission Clause in the contract.

 

Frequency: Invoices/financing requests submitted in accordance with the Payment
Clause shall be submitted monthly unless otherwise authorized by the contracting
officer.

 

Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by precontract cost provisions.

 

Billing of Costs Incurred: If billed costs include: (1) costs of a prior billing
period, but not previously billed; or (2) costs incurred during the contract
period and claimed after the contract period has expired, the amount and
month(s) in which such costs were incurred shall be cited.

 

Contractor’s Fiscal Year: Invoices/financing requests shall be prepared in such
a manner that costs claimed can be identified with the contractor’s fiscal year.

 

Currency: All NIH contracts are expressed in United States dollars. When
payments are made in a currency other than United States dollars, billings on
the contract shall be expressed, and payment by the United States Government
shall be made, in that other currency at amounts coincident with actual costs
incurred. Currency fluctuations may not be a basis of gain or loss to the
contractor. Notwithstanding the above, the total of all invoices paid under this
contract may not exceed the United States dollars authorized.

 

Costs Requiring Prior Approval: Costs requiring the contracting officer’s
approval, which are not set forth in an Advance Understanding in the contract
shall be so identified and reference the Contracting Officer’s Authorization
(COA) Number. In addition, any cost set forth in an Advance Understanding shall
be shown as a separate line item on the request.

 

Invoice/Financing Request Identification: Each invoice/financing request shall
be identified as either:

 

(a)          Interim Invoice/Contract Financing Request — These are interim
payment requests submitted during the contract performance period.

 

(b)         Completion Invoice — The completion invoice is submitted promptly
upon completion of the work; but no later than one year from the contract
completion date, or within 120 days after settlement of the final indirect cost
rates covering the year in which this contract is physically complete (whichever
date is later). The completion invoice should be submitted when all costs have
been assigned to the contract and all performance provisions have been
completed.

 

(c)          Final Invoice — A final invoice may be required after the amounts
owed have been settled between the Government and the contractor (e.g.,
resolution of all suspensions and audit exceptions).

 

NIH(RC)-1

 

 

 

ATTACHMENT 3

Rev. 5/97

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Preparation and Itemization of the Invoice/Financing Request: The contractor
shall furnish the information set forth in the explanatory notes below. These
notes are keyed to the entries on the sample invoice/financing request.

 

(a)          Designated Billing Office Name and Address — Enter the designated
billing office name and address, identified in the Invoice Submission Clause of
the contract, on all copies of the invoice/financing request.

 

(b)         Invoice/Financing Request Number — Insert the appropriate serial
number of the invoice/financing request.

 

(c)          Date Invoice/Financing Request Prepared — Insert the date the
invoice/financing request is prepared.

 

(d)         Contract Number and Date — Insert the contract number and the
effective date of the contract.

 

(e)          Payee’s Name and Address — Show the contractor’s name (as it
appears in the contract), correct address, and the title and phone number of the
responsible official to whom payment is to be sent. When an approved assignment
has been made by the contractor, or a different payee has been designated, then
insert the name and address of the payee instead of the contractor.

 

(f)            Total Estimated Cost of Contract — Insert the total estimated
cost of the contract, exclusive of fixed-fee. For incrementally funded
contracts, enter the amount currently obligated and available for payment.

 

(g)         Total Fixed-Fee — Insert the total fixed-fee (where applicable). For
incrementally funded contracts, enter the amount currently obligated and
available for payment.

 

(h)         Billing Period — Insert the beginning and ending dates (month, day,
and year) of the period in which costs were incurred and for which reimbursement
is claimed.

 

(i)             Amount Billed for Current Period — Insert the amount billed for
the major cost elements, adjustments, and adjusted amounts for the period.

 

(j)             Cumulative Amount from Inception — Insert the cumulative amounts
billed for the major cost elements and adjusted amounts claimed during this
contract.

 

(k)          Direct Costs — Insert the major cost elements. For each element,
consider the application of the paragraph entitled “Costs Requiring Prior
Approval” on page 1 of these instructions.

 

(1)          Direct Labor — Include salaries and wages paid (or accrued) for
direct performance of the contract.

 

(2)          Fringe Benefits — List any fringe benefits applicable to direct
labor and billed as a direct cost. Fringe benefits included in indirect costs
should not be identified here.

 

(3)          Accountable Personal Property — Include permanent research
equipment and general purpose equipment having a unit acquisition cost of $1,000
or more and having an expected service life of more than two years, and
sensitive property regardless of cost (see the DHIIS Contractor’s Guide for
Control of Government Property). Show permanent research equipment separate from
general purpose equipment. Prepare and attach Form HHS-565, “Report of
Accountable Property,” in accordance with the following instructions:

 

List each item for which reimbursement is requested. A reference shall be made
to the following (as applicable):

 

•                                          The item number for the specific
piece of equipment listed in the Property Schedule.

 

2

--------------------------------------------------------------------------------


 

•                                          The COA letter and number, if the
equipment is not covered by the Property Schedule.

 

•                                          Be preceded by an asterisk (*) if the
equipment is below the approval level.

 

Further itemization of invoices/financing requests shall only be required for
items having specific limitations set forth in the contract.

 

(4)          Materials and Supplies — Include equipment with unit costs of less
than $1,000 or an expected service life of two years or less, and consumable
material and supplies regardless of amount.

 

(5)          Premium Pay — List remuneration in excess of the basic hourly rate.

 

(6)          Consultant Fee — List fees paid to consultants. Identify consultant
by name or category as set forth in the contract’s advance understanding or in
the COA letter, as well as the effort (i.e., number of hours, days, etc.) and
rate being billed.

 

(7)          Travel — Include domestic and foreign travel. Foreign travel is
travel outside of Canada, the United States and its territories and possessions.
However, for an organization located outside Canada, the United States and its
territories and possessions, foreign travel means travel outside that country.
Foreign travel must be billed separately from domestic travel.

 

(8)          Subcontract Costs — List subcontractor(s) by name and amount
billed.

 

(9)          Other — List all other direct costs in total unless exceeding
$1,000 in amount. If over $1,000, list cost elements and dollar amounts
separately. If the contract contains restrictions on any cost element, that cost
element must be listed separately.

 

(l)             Cost of Money (COM) — Cite the COM factor and base in effect
during the time the cost was incurred and for which reimbursement is claimed.

 

(m)       Indirect Costs—Overhead — Identify the cost base, indirect cost rate,
and amount billed for each indirect cost category.

 

(n)         Fixed-Fee Earned — Cite the formula or method of computation for the
fixed-fee (if any). The fixed-fee must be claimed as provided for by the
contract.

 

(o)         Total Amounts Claimed — Insert the total amounts claimed for the
current and cumulative periods.

 

(p)         Adjustments — Include amounts conceded by the contractor,
outstanding suspensions, and/or disapprovals subject to appeal.

 

(q)         Grand Totals

 

The contracting officer may require the contractor to submit detailed support
for costs claimed on one or more interim invoices/financing requests.

 

3

--------------------------------------------------------------------------------


 

SAMPLE INVOICE/FINANCING REQUEST

 

(a)

 

Billing Office Name and Address

 

(b)

 

Invoice/Financing Request No.

 

 

 

 

 

 

 

 

 

NATIONAL INSTITUTES OF HEALTH

 

                                                                                 

 

 

National Cancer Institute, RCB

 

 

 

 

EPS, Room

 

(c)

 

Date Invoice Prepared

 

 

6120 EXECUTIVE BLVD MSC

 

 

 

 

 

 

Bethesda, MD 20892-

 

                                                                                 

 

 

 

 

 

(e)

 

Payee’s Name and Address

 

(d)

 

Contract No. and Effective Date

 

 

 

 

 

 

 

 

 

ABC CORPORATION

 

                                                                                 

 

 

100 Main Street

 

 

 

 

 

 

Anywhere, U.S.A. zip code

 

(f)

 

Total Estimated Cost of Contract

 

 

 

 

 

 

 

 

 

 

 

                                                                                 

Attention:

 

Name, Title, and Phone Number

 

 

 

 

of Official to Whom Payment is Sent

 

(g)

 

Total Fixed Fee

 

 

 

 

 

 

 

 

 

                                                                                 

 

 

 

 

 

(h)

 

This invoice/financing request represents reimbursable costs from Aug. 1, 1982
through Aug. 31, 1982

 

 

 

(i) Amount Billed
for Current Period

 

(j) Cumulative Amount From Inception

 

(k)

 

Direct Costs

 

 

 

 

 

 

 

(1)

Direct Labor

 

$

3,400

 

$

6,800

 

 

 

(2)

Fringe Benefits

 

600

 

1,200

 

 

 

(3)

Accountable Personal Property
(Attach Form HHS-565)

 

 

 

 

 

 

 

 

Permanent Research

 

3,000

 

6,000

 

 

 

 

General Purpose

 

2,000

 

2,000

 

 

 

(4)

Materials and Supplies

 

2,000

 

4,000

 

 

 

(5)

Premium Pay

 

100

 

150

 

 

 

(6)

Consultant Fee-Dr. Jones 1 day @ 100 (COA #3)

 

100

 

100

 

 

 

(7)

Travel

(Domestic)

 

200

 

200

 

 

 

 

 

(Foreign)

 

200

 

200

 

 

 

(8)

Subcontract Costs

 

-0-

 

-0-

 

 

 

(9)

Other

 

-0-

 

-0-

 

 

 

Total Direct Costs

 

$

11,600

 

$

20,650

 

 

 

 

 

 

 

 

 

(j)

 

Cost of Money (Factor) of (Approximate Base)

 

2,400

 

3,600

 

(m)

 

Indirect Costs — Overhead
            % of Direct Labor or Other Base (Formula)

 

4,000

 

6,000

 

(n)

 

Fixed-Fee Earned (Formula)

 

700

 

1,400

 

(o)

 

Total Amount Claimed

 

$

18,700

 

$

31,650

 

(p)

 

Adjustments

 

 

 

 

 

 

 

 

Outstanding Suspensions

 

 

 

(1,700

)

(q)

 

Grand Totals

 

 

$

18,700

 

$

29,950

 

 

“I certify that all payments requested are for appropriate purposes and in
accordance with the contract”.

 

 

 

 

 

 

 

 

 

(Name of Official)

 

(Title)

 

4

--------------------------------------------------------------------------------


 

National Institutes of Health

 

Project Task

 

Contract No.

 

Date of Report

FINANCIAL REPORT OF INDIVIDUAL
PROJECT/CONTRACT, NIH FORM 2706

 

Laboratory Support for Processing and Storage of Biomedical Specimens of Persons

 

N02-CP-11001
Contractor’s Name and Address

 

 

 

0990-0134
0990-0131

Note: Complete this form in accordance with
Accompanying Instructions.

 

Reporting Period

 

5107 Pegasus

 

 

 

 

 

 

 

 

Frederick, MD 21704

 

 

 

 

 

 

 

 

 

Cumulative
Incurred
Cost at End
of Prior
Period

 

Incurred
Cost-Curent
Period

 

Cumulative
Cost to Date
(D + E)

 

Estimated
Cost to
Complete

 

Estimated
Cost at
Completion
(F + G)

 

Negotiated
Contract
Amount

 

Variance (Over
or Under)
(I - H)

 

Expenditure Category

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of Effort/Hours

Negotiated

 

Actual

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

I

 

J

 

Direct Labor

 

139,205

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,560,213

 

 

 

Materials & Supplies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,420,490

 

 

 

Travel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,885

 

 

 

Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,228,197

 

 

 

Moving expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

83,040

 

 

 

Other Direct Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

339,762

 

 

 

Total Direct Costs:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

5,636,587

 

 

 

Overhead

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,533,094

 

 

 

?A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

641,876

 

 

 

Total Proposed Cost:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,811,558

 

 

 

[ILLEGIBLE] Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

515,001

 

 

 

Total CPFF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,326,558

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLETING FORM NIH 2706
“FINANCIAL REPORT OF INDIVIDUAL PROJECT/CONTRACT”

 


GENERAL INFORMATION


 

Purpose. Form NIH 2706 is designed to: (1) provide a management tool for use by
use NIH in monitoring the application of financial and personnel resources to
the NIH contracts; (2) provide contractors with financial and personnel
management data which is usable in their management processes; (3) promptly
indicate potential areas of contract underruns or overruns by making possible
comparisons of actual performance and projections with prior estimates on
individual elements of cost and personnel; and (4) obtain contractor’s analyses
of cause and effect of significant variations between actual and prior estimates
of financial and personnel performance.

 


REPORTING REQUIREMENTS


 

Scope. The specific cost and personnel elements to be reported shall be
established by mutual agreement prior to award. The Government may require the
contractor to provide detailed documentation to support any elements(s) on one
or more financial reports.

 

Number of Copies and Mailing Address. An original and two (2) copies of the
reports(s) shall be sent to the contracting officer at the address shown on the
face page of the contract, no later that 30 working days after the end of the
period reported. However, the contract may provide for one of the copies to be
sent directly to the project officer.

 

REPORTING STATISTICS

 

A modification which extends the period of performance of an existing contract
will not require reporting on a separate Form NIH 2706, except where it is
determined by the contracting officer that separate reporting is necessary.
Furthermore, when incrementally funded contracts are involved, each separate
allotment is not considered a separate contract entity (only a funding action).
Therefore, the statistics under incrementally funded contracts should be
reported cumulatively from the inception of the contract through completion.

 

Definitions and Instructions for Completing Form NIH 2706. For the purpose of
establishing expenditure categories in Column A, the following definitions and
instructions will be utilized. Each contract will specify the categories to be
reported.

 

(1)               Key Personnel. Include key personnel regardless of annual
salary rates. All such individuals should be listed by names and job titles on a
separate line including those whose salary is not directly charged to the
contract but whose effort is directly associated with the contract. The listing
must be kept up to date.

 

(2)               Personnel–Other. List as one amount unless otherwise required
by the contract.

 

(3)               Fringe Benefits. Include allowances and services provided by
the contractor to employees as compensation in addition to regular salaries and
wages. If a fringe benefit rate(s) has been established, identify the base,
rate, and amount billed for each category. If a rate has not been established,
the various fringe benefit costs may be required to be shown separately. Fringe
benefits which are included in the indirect cost rate should not be shown here.

 

(4)               Accountable Personal Property. Include nonexpendable personal
property with an acquisition cost of $1,000 or more and with an expected useful
life of two of more years, and sensitive items regardless of cost.

 

1

--------------------------------------------------------------------------------


 

Form HHS 565, “Report of Accountable Property,” must accompany the contractor’s
public voucher (SF 1034/SF 1035) or this report if not previously submitted. See
“Contractor’s Guide for Control of Government Property.”

 

(5)               Supplies. Include the cost of supplies and material and
equipment charged directly to the contract, but excludes the cost of
nonexpendable equipment as defined in (4) above.

 

(6)               Inpatient Care. Includes costs associated with a subject while
occupying a bed in a patient care setting. It normally includes both routine and
ancillary costs.

 

(7)               Outpatient Care. Include costs associated with a subject while
not occupying a bed. It normally includes ancillary costs only.

 

(8)               Travel. Include all direct costs of travel, including
transportation, subsistence and miscellaneous expenses. Travel for staff and
consultants shall be shown separately. Identify foreign and domestic travel
separately. If required by the contract, the following information shall be
submitted: (i) Name of traveler and purpose of trip; (ii) Place of departure,
destination and return, including time and dates; and (iii) Total cost of trip.

 

(9)               Consultant Fee. Include fees paid to consultant(s). Identify
each consultant with effort expended, billing rate, and amount billed.

 

(10)         Premium Pay. Include the amount of salaries and wages over and
above the basic rate of pay.

 

(11)         Subcontracts. List each subcontract by name and amount billed.

 

(12)         Other Costs. Include any expenditure categories for which the
Government does not require individual line item reporting. It may include some
of the above categories.

 

(13)         Overhead/Indirect Costs. Identify the cost base, indirect cost
rate, and amount billed for each indirect cost category.

 

(14)         General and Administrative Expenses. Cite the rate and the base. In
the case of nonprofit organizations, this item will usually be included in the
indirect cost.

 

(15)         Fee. Cite the fee earned, if any.

 

(16)         Total Costs to the Government.

 

PREPARATION INSTRUCTIONS

 

These instructions are keyed to the Columns on Form NIH 2706.

 

Column A—Expenditure Category. Enter the expenditure categories required by the
contract.

 

Column B—Percentage of Effort/Hours Negotiated. Enter the percentage of effort
or number of hours agreed to during contract negotiations for each labor
category listed in Column A.

 

Column C—Percentage of Effort/Hours-Actual. Enter the cumulative percentage of
effort or number of hours worked by each employee or group of employees listed
in Column A.

 

Column D—Cumulative Incurred Cost at End of Prior Period. Enter the cumulative
incurred costs up to the

 

2

--------------------------------------------------------------------------------


 

end of the prior reporting period. This column will be blank at the time of the
submission of the initial report.

 

Column E—Incurred Cost-Current Period. Enter the costs which were incurred
during the current period.

 

Column F—Cumulative Incurred Cost to Date. Enter the combined total of Columns D
and E.

 

Column G—Estimated Cost to Complete. Make entries only when the contractor
estimates that a particular expenditure category will vary from the amount
negotiated. Realistic estimates are essential.

 

Column H—Estimated Costs at Completion. Complete only if an entry is made in
Column G.

 

Column I—Negotiated Contract Amount. Enter in this column the costs agreed to
during contract negotiations for all expenditure categories listed in Column A.

 

Column J—Variance (Over or Under). Complete only if an entry is made in Column
H. When entries have been made in Column H, this column should show the
difference between the estimated costs at completion (Column H) and negotiated
costs (Column I). When a line item varies by plus or minus 10 percent, i.e., the
percentage arrived at by dividing Column J by Column I, an explanation of the
variance should be submitted. In the case of an overrun (net negative variance),
this submission shall not be deemed as notice under the Limitation of Cost
(Funds) Clause of the contract.

 

Modifications. List any modification in the amount negotiated for an item since
the preceding report in the appropriate cost category.

 

Expenditures Not Negotiated. List any expenditure for an item for which no
amount was negotiated (e.g., at the discretion of the contractor in performance
of its contract) in the appropriate cost category and complete all columns
except for I. Column J will of course show a 100 percent variance and will be
explained along with those identified under J above.

 

3

--------------------------------------------------------------------------------


 

PRIVACY ACT SYSTEM OF RECORDS

 

[Federal Register: April 7, 1997 (Volume 62, Number 66)]

[Notices]

[Page 16596-16602]

From the Federal Register Online via GPO Access [wais. access.gpo.gov]

[DOCID:fr07ap97_dat-89]

 

 

[[Page 16596]]

 

DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

National Institutes of Health

 

 

Privacy Act of 1974; New System of Records

 

agency: National Institutes of Health, HHS.

 

action: Notification of a new system of records.

 

 

summary: In accordance with the requirements of the Privacy Act, the National
Institutes of Health (NIH) is publishing a notice of a new system of records,
09-25-0200, “Clinical, Epidemiologic and Biometric Studies of the National
Institutes of Health (NIH), HHS/NIH/OD.” This system notice serves as an
umbrella system for most NIH clinical, epidemiologic and biometric research
studies.  Thirty-eight existing NIH system notices were subsumed under this
notice (listed in the system notice under System Manager(s)), to reduce the
number and avoid future proliferation of like system notices.  We are also
proposing routine uses for this new system; with two exceptions, these routine
uses were already contained in the preceding system notices.  The first new
routine use will allow disclosure to authorized organizations which provide
health services to subject individuals or provide third-party reimbursement or
fiscal intermediary functions.  The purpose of the disclosure is to plan for or
provide such services, bill or collect third-party reimbursements.  The second
new routine use will allow disclosure for the purpose of reporting child, elder,
or spousal abuse or neglect, or any other type of abuse or neglect as required
by State or Federal law.

 

dates: NIH invites interested parties to submit comments on the proposed
internal and routine uses on or before May 7, 1997.  NIH has sent a report of a
New System to the Congress and to the Office of Management and Budget (OMB) on
November 6, 1996.  This system of records will be effective 40 days from the
date of publication unless NIH

 

1

--------------------------------------------------------------------------------


 

receives comments on the routine uses which would result in a contrary
determination.

 

address: Please submit comments to: NIH Privacy Act Officer, Building 31, Room
1BO5, 31 Center Drive MSC 2075, Bethesda, MD 20892-2075, 301-496-2832.

Comments received will be available for inspection at this same address from 9
a.m. to 3 p.m., Monday through Friday.

 

for further information contact: NIH Privacy Act Officer, Building 31, Room
1B05, 31 Center Drive MSC 2075, Bethesda, MD 20892-2075, 301-496-2832.

The numbers listed above are not toll free.

 

supplementary information:  The National Institutes of Health (NIH) proposes to
establish a new system of records: 09-25-0200, “Clinical, Epidemiologic and
Biometric Studies of the National Institutes of Health (NIH), HHS/NIH/OD.” This
umbrella system of records will be used by NIH staff to document, track, monitor
and evaluate NIH clinical, epidemiologic and biometric research activities. 
This inclusive system notice will achieve agency administrative efficiencies,
avoiding confusion created by the current fragmented pool of Institute, Center
and Division (ICD) system notices.  Because of its unique organizational
structure, NIH has, over the recent decades, experienced a proliferation of
almost identical system notices that differ only by disease/disorder under study
or ICD interest.  This system notice subsumes thirty-eight existing system
notices and will offer coverage for research not currently covered by an
appropriate system notice.  The consolidation of similar research systems of
records into one generic type notice will also serve the public interest.  It
will alleviate burden on the public associated with multiple attempts at
notification, access and correction of record information when individuals are
not sure which research system notice applied to their study participation.

The system will comprise records about individuals as relevant to a particular
research study.  Examples include, but are not limited to: Name, study
identification number, address, relevant telephone numbers, Social Security
Number (voluntary), driver’s license number, date of birth, weight, height, sex,
race; medical, psychological and dental information, laboratory and diagnostic
testing results; registries; social, economic and demographic data; health
services utilization; insurance and hospital cost data, employers, conditions of
the work environment, exposure to hazardous substances/compounds; information
pertaining to stored biologic specimens (including blood, urine, tissue and
genetic materials), characteristics and activities of health care providers and
educators and trainers (including curriculum vitae); and associated
correspondence.  The amount of information recorded on each individual will be
only that which is necessary to accomplish the purpose of the system.

The records in this system will be maintained in a secure manner compatible with
their content and use.  NIH and contractor staff will be required to adhere to
the provisions of the Privacy Act and the HHS Privacy Act Regulations.  The
System Manager will control access to the

 

2

--------------------------------------------------------------------------------


 

data.  Only authorized users whose official duties require the use of such
information will have regular access to the records in this system.  Authorized
users are HHS employees, and contractors responsible for implementing the
research.

Records may be stored on index cards, file folders, computer tapes and disks
(including optical disks), photography media, microfiche, microfilm, and audio
and video tapes.  Manual and computerized records will be maintained in
accordance with the standards of Chapter 45-13 of the HHS General Administration
Manual, “Safeguarding Records Contained in Systems of Records,” supplementary
Chapter PHS hf:45-13, the Department’s Automated Information System Security
Program Handbook, and the National Institute of Standards and Technology Federal
Information Processing Standards (FIPS Pub. 41 and FIPS Pub. 31).

Data on computer files is accessed by keyword known only to authorized users. 
Access to information is thus limited to those with a need to know.  Rooms where
records are stored are locked when not in use.  During regular business hours
rooms are unlocked but are controlled by on-site personnel.  Researchers
authorized to conduct research on biological specimens will typically access to
the system through the use of encrypted identifiers sufficient to link
individuals with records in such a manner that does not compromise
confidentiality of the individual.  All authorized users of personal information
in connection with the performance of their jobs protect information from public
view and from unauthorized personnel entering an unsupervised office.  Depending
upon the sensitivity of the information in the record, additional safeguard
measures are employed.

The routine uses proposed for this system are compatible with the stated
purposes of the system. The first routine use permits disclosure of a record for
an authorized research purpose under specified conditions.  The second routine
use permitting disclosure to a congressional office is proposed to allow subject
individuals to obtain assistance from their representatives in Congress, should
they so desire. Such

 

[[Page 16597]]

 

disclosure would be made only pursuant to a request of the individual. The third
routine use allows disclosure to the Department of Justice for use in
litigation.  The fourth routine use allows disclosure of records to contractor,
grantee, experts, consultants or volunteers who have been engaged by the agency
to assist in the performance of a service related to this system of records and
who need to have access to the records in order to perform the activity.  The
fifth routine use allows disclosure to certain relevant third parties (e.g.,
relatives, prior employees, Motor Vehicle Administration, State vita statistics
offices) when necessary to obtain information on morbidity and mortality
experiences and to locate individuals for follow-up studies.  The sixth routine
use allows disclosure to tumor registries for maintenance of health statistics. 
The seventh routine use allows the PHS to inform the sexual and/or
needle-sharing partner(s) of a subject individual who is infected with the human
immunodeficiency virus (HIV) of their exposure to HIV, or to disclose such
information to State or local public health departments under specified
circumstances. The

 

3

--------------------------------------------------------------------------------


 

eighth routine use allows disclosure of certain diseases and conditions,
including infectious diseases, to appropriate representatives of State or
Federal Government as required by State or Federal law.  The ninth routine use
allows records to be disclosed to authorized organizations which provide health
services to subject individuals or provide third-party reimbursement or fiscal
intermediary functions, for the purpose of planning for or providing such
services, billing or collecting third-party reimbursements.  The tenth routine
use allows disclosure to organizations deemed qualified by the Secretary, DHHS,
to carry out quality assessment, medical audits or utilization reviews.  The
eleventh routine use allows information to be disclosed for the purpose of
reporting child, elder or spousal abuse or neglect, or any other type of abuse
or neglect as required by State or Federal law.

The following notice is written in the present, rather than future tense, in
order to avoid the unnecessary expenditure of public funds to republish the
notice after the system has become effective.

 

Dated: October 30, 1996.

Anthony L. Itte?lag,

Deputy Director for Management, National Institutes of Health.

09-25-0200

 

SYSTEM NAME:

Clinical, Epidemiologic and Biometric Studies of the National Institutes of
Health (NIH), HHS/NIH/OD.

 

SECURITY CLASSIFICATION:

None.

 

SYSTEM LOCATION:

Records are located at NIH and Contractor research facilities which collect or
provide research data for this system.  Contractors may include, but are not
limited to: Research centers, clinics, hospitals, universities, medical schools,
research institutions/foundations, national associations, commercial
organizations, collaborating State and Federal Government agencies, and
coordinating centers.  A current list of sites, including the address of any
Federal Records Center where records from this system may be stored, is
available by writing to the appropriate Coordinator listed under Notification
Procedure.

 

CATEGORIES OF INDIVIDUALS COVERED BY THE SYSTEM:

Adults and/or children who are the subjects of clinical, epidemiologic, and
biometric research studies of the NIH.  Individuals with disease.  Individuals
who are representative of the general population or of special groups including,
but not limited to: Normal controls, normal volunteers, family members and
relatives; providers of services (e.g., health care and social work); health
care professionals and educators, and demographic sub-groups as applicable, such
as age, sex, ethnicity, race, occupation, geographic location; and groups
exposed to real and/or hypothesized risks (e.g., exposure to biohazardous
microbial agents).

 

4

--------------------------------------------------------------------------------


 

CATEGORIES OF RECORDS IN THE SYSTEM:

The system contains data about individuals as relevant to a particular research
study. Examples include, but are not limited to: Name, study identification
number, address, relevant telephone numbers, Social Security Number (voluntary),
driver’s license number, date of birth, weight, height, sex, race; medical,
psychological and dental information, laboratory and diagnostic testing results;
registries; social, economic and demographic data; health services utilization;
insurance and hospital cost data, employers, conditions of the work environment,
exposure to hazardous substances/compounds; information pertaining to stored
biologic specimens (including blood, urine, tissue and genetic materials),
characteristics and activities of health care providers and educators and
trainers (including curriculum vitae); and associated correspondence.

 

AUTHORITY FOR MAINTENANCE OF THE SYSTEM:

“Research and Investigation,” “Appointment and Authority of the Directors of the
National Research Institutes,” “National Cancer Institute,” “National Eye
Institute,” “National Heart, Lung and Blood-Institute,” “National Institute on
Aging,” “National Institute on Alcohol Abuse and Alcoholism,” “National
Institute on Allergy and Infectious Diseases,” “National Institute of Arthritis
and Musculoskeletal and Skin Diseases,” “ National Institute of Child Health and
Human Development,” “National Institute on Deafness and Other Communication
Disorders,” “National Institute of Dental Research,” “National Institute of
Diabetes, and Digestive and Kidney Diseases,” “National Institute of Drug
Abuse,” “National Institute of Environmental Health Sciences,” “National
Institute of Mental Health,” “National Institute of Neurological Disorders and
Stroke,” and the “National Center for Human Genome Research,” of the Public
Health Service Act. (42 U.S.C. 241, 242, 248, 281, 282, 284, 285a, 285b, 285c,
285d, 285e, 285f, 285g, 285h, 285i, 285j, 285l, 285m, 285n, 285o, 285p, 285q,
287, 287b, 287c, 289a, 289c, and 44 U.S.C. 3101.)

 

PURPOSE(S)

To document, track, monitor and evaluate NIH clinical, epidemiologic and
biometric research activities.

 

ROUTINE USES OF RECORDS MAINTAINED IN THE SYSTEM, INCLUDING CATEGORIES OF USERS
AND THE PURPOSES OF SUCH USES:

1. A record may be disclosed for a research purpose, when the Department: (A)
has determined that the use or disclosure does not violate legal or policy
limitations under which the record was provided, collected, or obtained; e.g.,
disclosure of alcohol or drug abuse patient records will be made only in
accordance with the restrictions of confidentiality statutes and regulations 42
U.S.C. 241, 42 U.S.C. 290dd-2, 42 CFR part 2, and where applicable, no
disclosures will be made inconsistent with an authorization of confidentiality
under 42 U.S.C. 241 and 42 CFR part 2a; (B) has determined that the research
purpose (1) cannot be reasonably accomplished unless the

 

[[Page 16598]]

 

5

--------------------------------------------------------------------------------


 

record is provided in individually identifiable form, and (2) warrants the risk
to the privacy of the individual that additional exposure of the record might
bring; (C) has required the recipient to (1) establish reasonable
administrative, technical, and physical safeguards to prevent unauthorized use
or disclosure of the record, (2) remove or destroy the information that
identifies the individual at the earliest time at which removal or destruction
can be accomplished consistent with the purpose of the research project, unless
the recipient has presented adequate justification of a research or health
nature for retaining such information, and (3) make no further use or disclosure
of the record except (a) in emergency circumstances affecting the health or
safety of any individual, (b) for use in another research project, under these
same conditions, and with written authorization of the Department, (c) for
disclosure to a property identified person for the purpose of an audit related
to the research project, if information that would enable research subjects to
be identified is removed or destroyed at the earliest opportunity consistent
with the purpose of the audit, or (d) when required by law; and (D) has secured
a written statement attesting to the recipient’s understanding of, and
willingness to abide by, these provisions.

2. Disclosure may be made to a Member of Congress or to a Congressional staff
member in response to an inquiry of the Congressional office made at the written
request of the constituent about whom the record is maintained.

3. The Department of Health and Human Services (HHS) may disclose information
from this system of records to the Department of Justice when; (a) The agency or
any component thereof; or (b) any employee of the agency in his or her official
capacity where the Department of Justice has agreed to represent the employee:
or (c) the United States Government, is a party to litigation or has an interest
in such litigation, and by careful review, the agency determines that the
records are both relevant and necessary to the litigation and the use of such
records by the Department of Justice is therefore deemed by the agency to be for
a purpose that is compatible with the purpose for which the agency collected the
records.

4. Disclosure may be made to agency contractors, grantees, experts, consultants,
collaborating researchers, or volunteers who have been engaged by the agency to
assist in the performance of a service related to this system of records and who
need to have access to the records in order to perform the activity. Recipients
shall be required to comply with the requirements of the Privacy Act of 1974, as
amended, pursuant to 5 U.S.C. 552a(m).

5. Information from this system may be disclosed to Federal agencies, State
agencies (including the Motor Vehicle Administration and State vital statistics
offices, private agencies, and other third parties (such as current or prior
employers, acquaintances, relatives), when necessary to obtain information on
morbidity and mortality experiences and to locate individuals for follow-up
studies. Social Security numbers, date of birth and other identifiers may be
disclosed: (1) To the National Center for Health Statistics to ascertain vital
status through the National Death Index; (2) to the Health Care Financing Agency
to ascertain morbidities; and (3) to the Social Security Administration to
ascertain disabilities and/or location of

 

6

--------------------------------------------------------------------------------


 

participants.  Social Security numbers may also be given to other Federal
agencies, and State and local agencies when necessary to locating individuals
for participation in follow-up studies.

6.  Medical information may be disclosed in identifiable form to tumor
registries for maintenance of health statistics, e.g., for use in epidemiologic
studies.

7.  (a).  PHS may inform the sexual and/or needle-sharing partner(s) of a
subject individual who is infected with the human immunodeficiency virus (HIV)
of their exposure to HIV, under the following circumstances: (1) The information
has been obtained in the course of clinical activities at PHS facilities carried
out by PHS personnel or contractors; (2) the PHS employee or contractor has made
reasonable efforts to counsel and encourage the subject individual to provide
the information to the individual’s sexual or needle-sharing partner(s); (3) The
PHS employee or contractor determines that the subject individual is unlikely to
provide the information to the sexual or needle-sharing partner(s) or that the
provision of such information cannot reasonably be verified; and (4) The
notification of the partner(s) is made, whenever possible, by the subject
individual’s physician or by a professional counselor and shall follow standard
counseling practices.

(b).  PHS may disclose information to State or local public health departments,
to assist in the notification of the subject individual’s sexual and/or
needle-sharing partner(s), or in the verification that the subject individual
has notified such sexual or needle-sharing partner(s).

8.  Certain diseases and conditions, including infectious diseases, may be
reported to appropriate representatives of State or Federal Government as
required by State or Federal law.

9.  Disclosure may be made to authorized organizations which provide health
services to subject individuals or provide third-party reimbursement or fiscal
intermediary functions, for the purpose of planning for or providing such
services, billing or collecting third-party reimbursements.

10.  The Secretary may disclose information to organizations deemed qualified to
carry out quality assessment, medical audits or utilization reviews.

11.  Disclosure may be made for the purpose of reporting child, elder or spousal
abuse or neglect or any other type of abuse or neglect as required by State or
Federal law.

 

POLICIES AND PRACTICES FOR STORING, RETRIEVING, ACCESSING, RETAINING, AND
DISPOSING OF RECORDS IN THE SYSTEM:

STORAGE:

Records may be stored on index cards, file folders, computer tapes and disks
(including optical disks), photography media, microfiche, microfilm, and audio
and video tapes.  For certain studies, factual data with study code numbers are
stored on computer tape or disk, while the key to personal identifiers is stored
separately, without factual data, in paper/computer files.

 

RETRIEVABILITY:

During data collection stages and follow-up, retrieval is by

 

7

--------------------------------------------------------------------------------


 

personal identifier (e.g., name, Social Security Number, medical record or study
identification number, etc.).  During the data analysis stage, data are normally
retrieved by the variables of interest (e.g., diagnosis, age, occupation).

 

SAFEGUARDS:

1.  Authorized Users:  Access to identifiers and to link files is strictly
limited to the authorized personnel whose duties require such access. 
Procedures for determining authorized access to identified data are established
as appropriate for each location.  Personnel, including contractor personnel,
who may be so authorized include those directly involved in data collection and
in the design of research studies, e.g., interviewers and interviewer
supervisors; project managers; and statisticians involved in designing sampling
plans.  Other one-time and special access by other employees is granted on a
need-to-know basis as specifically authorized by the system manager.

 

[[Page 16599]]

 

Researchers authorized to conduct research on biologic specimens will typically
access the system through the use of encrypted identifiers sufficient to link
individuals with records in such a manner that does not compromise
confidentiality of the individual.

2.  Physical Safeguards:  Records are either stored in locked rooms during
off-duty hours, locked file cabinets, and/or secured computer facilities.  For
certain studies, personal identifiers and link files are separated and stored in
locked files.  Computer data access is limited through the use of key words
known only to authorized personnel.

3.  Procedural Safeguards:  Collection and maintenance of data is consistent
with legislation and regulations in the protection of human subjects, informed
consent, confidentially, and confidentiality specific to drug and alcohol abuse
patients where these apply.  When anonymous data is provided to research
scientists for analysis, study numbers which can be matched to personal
identifiers will be eliminated, scrambled, or replaced by the agency or
contractor with random numbers which cannot be matched.  Contractors who
maintain records in this system are instructed to make no further disclosure of
the records.  Privacy Act requirements are specifically included in contracts
fro survey and research activities related to this system.  The OHS project
directors, contract officers, and project officers oversee compliance with these
requirements.  Personnel having access are trained in Privacy Act requirements. 
Depending upon the sensitivity of the information in the record, additional
safeguard measures may be employed.

4.  Implementation Guidelines: DHHS Chapter 45-13 and supplementary Chapter
PHS.hf: 45-13 of the HHS General Administration Manual and Part 6, “ADP System
Security” of the HHS ADP Systems Security Manual.

 

RETENTION AND DISPOSAL:

Records are retained and disposed of under the authority of the NIH Records
Control Schedule contained in NIH Manual Chapter 1743, Appendix 1 — “Keeping and
Destroying Records” (HHS Records Management Manual,

 

8

--------------------------------------------------------------------------------


 

Appendix B-361), item 3000-G-3, which allows records to be kept as long as they
are useful in scientific research.  Collaborative Perinatal Project records are
retained in accordance with item 3000-G-4, which does not allow records to be
destroyed.  William A. White Clinical Research Program medical records (Saint
Elizabeths Hospital, NIMH) are retained for 5 years after last discharge or upon
death of a patient and then transferred to the Washington National Records
Center, where they are retained until 30 years after discharge or death.  Refer
to the NIH Manual Chapter for specific conditions on disposal or retention
instructions.

 

SYSTEM MANAGER(S) AND ADDRESS:

See Appendix 1 for a listing of current system managers.  This system is for use
by all NIH Institutes, Centers, and Divisions.  The following system notices
have been subsumed under this umbrella system notice.

 

09-25-0001 Clinical Research: Patient Records, HHS/NIH/NHLBI

09-25-0010 Research Resources: Registry of Individuals Potentially Exposed to
Microbial Agents, HHS/NIH/NCI

09-25-0015 Clinical Research: Collaborative Clinical Epilepsy Research,
HHS/NIH/NINDS

09-25-0016 Clinical Research: Collaborative Perinatal Project, HHS/NIH/NINDS

09-25-0026 Clinical Research: Nervous System Studies, HHS/NIH/NINDS

09-25-0028 Clinical Research: Patient Medical Histories, HHS/NIH/NINDS and
HHS/NIH/NIDCD

09-25-0031 Clinical Research: Serological and Virus Data in Studies Related to
the Central Nervous System, HHS/NIH/NINDS

09-25-0037 Clinical Research: The Baltimore Longitudinal Study of Aging,
HHS/NIH/NIA

09-25-0038 Clinical Research: Patient Data, HHS/NIH/NIDDK

09-25-0039 Clinical Research: Diabetes Mellitus Research Study of Southwestern
American Indians, HHS/NIH/NIDDK

09-25-0040 Clinical Research: Southwestern American Indian Patient Data,
HHS/NIH/ NIDDK

09-25-0042 Clinical Research: National Institute of Dental Research Patient
Records, HHS/NIH/NIDR

09-25-0044 Clinical Research: Sensory Testing Research Program, HHS/NIH/ NIDR

09-25-0046 Clinical Research: Catalog of Clinical Specimens from Patients,
Volunteers and Laboratory Personnel, HHS/NIH/NIAID

09-25-0053 Clinical Research: Vision Studies, HHS/NIH/NEI

09-25-0057 Clinical Research: Burkitt’s Lymphonma Registry, HHS/NIH/NCI

09-25-0060 Clinical Research: Division of Cancer Treatment Clinical
Investigations, HHS/NIH/NCI

09-25-0067 Clinical Research: National Cancer Incidence Surveys, HHS/NIH/NCI

09-25-0069 NIH Clinical Center Admissions of the National Cancer Institute,
HHS/NIH/NCI

09-25-0074 Clinical Research: Division of Cancer Biology and Diagnosis Patient
Trials, HHS/NIH/NCI

 

9

--------------------------------------------------------------------------------


 

09-25-0077 Biological Carcinogenesis Branch Human Specimen Program, HHS/NIH/NCI

09-25-0126 Clinical Research: National Heart, Lung, and Blood Institute
Epidemiological and Biometric Studies, HHS/NIH/NHLBI

09-25-0128 Clinical Research: Neural Prosthesis and Biomedical Engineering
Studies, HHS/NIH/NINDS

09-25-0129 Clinical Research: Clinical Research Studies Dealing with Hearing,
Speech, Language and Chemosensory Disorders, HHS/NIH/NIDCD

09-25-0130 Clinical Research: Studies in the Division of Cancer Cause and
Prevention, HHS/NIH/NCI

09-25-0134 Clinical Research: Epidemiology Studies, National Institute of
Environmental Health Sciences , HHS/NIH/NIEHS

09-25-0142 Clinical Research: Records of Subjects in Intramural Research,
Epidemiology, Demography and Biometry Studies on Aging, HHS/NIH/NIA

09-25-0143 Biomedical Research: Records of Subjects in Clinical, Epidemiologic
and Biometric Studies of the National Institute of Allergy and Infectious
Diseases, HHS/NIH/NIAID

09-25-0145 Clinical Trials and Epidemiological Studies Dealing with Visual
Disease and Disorders in the National Eye Institute, HHS/NIH/NEI

09-25-0148 Contracted and Contract-Related Research: Records of Subjects in
Clinical, Epidemiological and Biomedical Studies of the National Institute of
Neurological Disorders and Stroke and the National Institute on Deafness and
Other Communication Disorders, HHS/NIH/NINDS and HHS/NIH/NIDCD

09-25-0152 Biomedical Research: Records of Subjects in National Institute of
Dental Research Contracted Epidemiological and Biometric Studies, HHS/NIH/NIDR

09-25-0153 Biomedical Research: Records of Subjects in Biomedical and Behavioral
Studies of Child Health and Human Development, HHS/NIH/NICHD

09-25-0154 Biomedical Research: Records of Subjects: 1) Cancer Studies of the
Division of Cancer Prevention and Control, HHS/NIH/NCI; and 2) Women’s Health
Initiative (WHI) Studies , HHS/NIH/OD

09-25-0170 Diabetes Control and Complications Trial (DCCT) DataSystem,
HHS/NIH/NIDDK

09-25-0172 Clinical Research: National Center for Human Genome Research,
HHS/NIH/NCHGR

09-25-0201 Clinical Research: National Institute of Mental Health Patient
Records, HHS/NIH/NIMH

09-25-0205 Alcohol, Drug Abuse, and Mental Health Epidemiologic and Biometric
Research Data, HHS/NIH/NIAAA, HHS/NIH/NIDA and HHS/NIH/NIMH

09-25-0212 Clinical Research: Neuroscience Research Center Patient Medical
Records, HHS/NIH/NIMH

 

[[Page 16600]]

 

NOTIFICATION PROCEDURE:

To determine if a record exists, write to the appropriate ICD Privacy Act
Coordinator listed below.  In cases where the requestor

 

10

--------------------------------------------------------------------------------


 

knows specifically which System Manager to contact, he or she may contact the
System Manager directly (See Appendix I).  Notification requests should include:
Individual’s name; current address; date of birth; date, place and nature of
participation in specific research study; name of individual or organization
administering the research study (if known); name or description of the research
study (if known); address at the time of participation; and in specific cases, a
notarized statement (some highly sensitive systems require two witnesses
attesting to the individual’s identity).  A requestor must verify his or her
identity by providing either a notarization of the request  or by submitting a
written certification that the requestor is who he or she claims to be and
understands that the knowing and willful request for acquisition of a record
pertaining to an individual under false pretenses is a criminal offense under
the Act, subject to a five thousand dollar fine.

Individuals will be granted direct access to their medical records unless the
System Manager determines that such access is likely to have an adverse effect
(i.e., could cause harm) on the individual.  In such cases when the System
Manager has determined that the nature of the record information requires
medical interpretation, the subject of the record shall be requested to
designate, in writing, a responsible representative who will be willing to
review the record and inform the subject individual of its contents at the
representative’s discretion.  The representative may be a physician, other
health professional, or other responsible individual.  In this case, the
medical/dental record will be sent to the designated representative. 
Individuals will be informed in writing if the record is sent to the
representative.  This same procedure will apply in cases where a parent or
guardian requests notification of, or access to, a child’s or incompetent
person’s medical record.  The parent or guardian must also verify (provide
adequate documentation) their relationship to the child or incompetent person as
well as his or her own identity to prove their relationship.

If the requester does not know which Institute, Center or Division Privacy Act
Coordinator to contact for notification purposes, he or she may contact directly
the NIH Privacy Act Officer at the following address: NIH Privacy Act Officer,
Office of Management Assessment, Building 31, Room 1B05, 31 Center Drive MSC
2075, Bethesda, MD 20892-2075.

 

NIH Privacy Act Coordinators

 

Office of the Director, (OD), NIH

Associate Director for Disease Prevention, OD, NIH

Building 1, Room 260

1 Center Drive

Bethesda, MD 20892

National Cancer Institute (NCI)

Privacy Act Coordinator, NCI, NIH

Building 31, Room 10A34

31 Center Drive

Bethesda, MD 20892

National Eye Institute (NEI)

Privacy Act Coordinator, NEI, NIH

 

11

--------------------------------------------------------------------------------


 

Building 31, Room 6A-19

31 Center Drive

Bethesda, MD 20892

National Heart, Lung and Blood Institute (NHLBI)

Privacy Act Coordinator, NHLBI, NIH

Building 31, Room 5A08

31 Center Drive

Bethesda, MD 20892

National Institute on Aging (NIA)

Privacy Act Coordinator, NIA, NIH

Building 31, Room 2C12

31 Center Drive

Bethesda, MD 20892

National Institute on Alcohol Abuse and Alcoholism (NIAAA)

Privacy Act Coordinator, NIAAA, NIH

Wilco Building, Suite

6000 Executive Blvd., MSC 7003

Bethesda, MD 20892-7003

National Institute of Allergy and Infectious Diseases (NIAID)

Privacy Act Coordinator, NIAID, NIH

Solar Building, Room 3C-23

6003 Executive Blvd.

Bethesda, MD 20892

National Institute of Arthritis and Musculoskeletal and Skin
Diseases (NIAMS)

Privacy Act Coordinator, NIAMS, NIH

Natcher Building, Room SQS49

45 Center Drive

Bethesda, MD 20892

National Institute of Child Health and Human Development (NICHD)

Privacy Act Coordinator, NICHD, NIH

6100 Executive Blvd., Room 5D01

North Bethesda, MD 20892

National Institute on Deafness and Other Communication Disorders (NIDCD)

Privacy Act Coordinator, NIDCD, NIH

Building 31, Room 3C02

9000 Rockville Pike

Bethesda, MD 20892

National Institute of Dental Research (NIDR)

Privacy Act Coordinator, NIDR, NIH

Building 31, Room 2C-35

31 Center Drive, MSC 2290

Bethesda, MD 20892-2290

National Institute of Diabetes and Digestive and Kidney Disease
(NIDDK)

Privacy Act Coordinator, NIDDK, NIH

Building 31, Room 9A47

31 Center Drive

Bethesda, MD 20892

National Institute of Drug Abuse (NIDA)

Privacy Act Coordinator, NIDA, NIH

Parklawn Building, Room 10A-42

 

12

--------------------------------------------------------------------------------


 

5600 Fishers Lane

Rockville, Maryland 20857

National Institute of Environmental Health Sciences (NIEHS)

Chief, Epidemiology Branch, NIEHS, NIH

P.O. Box 12233

Research Triangle Park

North Carolina 27709

National Institute of Mental Health (NIMH)

Privacy Act Coordinator, NIMH, NIH

Parklawn Building, Room 7C-22

5600 Fishers Lane

Rockville, Maryland 20857

National Institute of Neurological Disorders and Stroke (NINDS)

Privacy Act Coordinator, NINDS, NIH

Federal Building, Room 816

7550 Wisconsin Avenue

Bethesda, MD 20892

National Center for Human Genome Research (NCHGR)

Chief, Office of Human Genome Communications, NGHGR, NIH

Building 38A, Room 617

9000 Rockville Pike

Bethesda, Maryland 20892

 

RECORD ACCESS PROCEDURE:

Same as notification procedures.  Requesters should reasonably specify the
record contents being sought.  An individual may also request an accounting of
disclosures of his/her record, if any.

 

CONTESTING RECORD PROCEDURE:

Contact the appropriate official at the address specified under Notification
Procedure, and reasonably identify the record, specify the information being
contested, and state  corrective action sought, with supporting information to
show how the record is inaccurate, incomplete, untimely, or irrelevant.

 

RECORD SOURCE CATEGORIES:

The system contains information obtained directly from the subject individual by
interview (face-to-face or telephone), written questionnaire, or by other tests,
recording devices or observations, consistent with legislation and regulation
regarding informed consent and protection of human subjects.  Information is
also obtained from other sources, including but not limited to: Referring
medical physicians, mental health/alcohol/drug abuse or other health care
providers; hospitals; organizations providing biological specimens; relatives;
guardians; schools; and clinical medical research records.

 

SYSTEMS EXEMPTED FROM CERTAIN PROVISIONS OF THE ACT:

None.

 

Appendix I: System Managers and Addresses

 

Office of the Director, NIH

 

13

--------------------------------------------------------------------------------


 

[[Page 16601]]

 

Associate Director for Disease Prevention, OD, NIH

Building 1, Room 260

1 Center Drive

Bethesda, MD 20892

 

National Cancer Institute

Computer Systems Analyst, DCBD, NCI, NIH

Executive Plaza North, Room 344

Bethesda, MD 20892

 

American Burkitt’s Lymphoma Registry

Division of Cancer Etiology, NCI, NIH

Executive Plaza North, Suite 434

6130 Executive Blvd.

Bethesda, MD 20892

 

Chief, Genetic Epidemiology Branch, EBP, DCE, NCI, NIH

Executive Plaza North, Suite 439

6130 Executive Blvd.

Bethesda, MD 20892

 

Chief, Clinical Genetics Section

Clinical Epidemiology Branch, DCE, NCI, NIH

Executive Plaza North, Suite 400

6130 Executive Blvd.

Bethesda, MD 20892

 

Program Director, Research Resources

Biological Carcinogenesis Branch, DCE, NCI, NIH

Executive Plaza North, Room 540

6130 Executive Blvd.

Bethesda, MD 20892

 

Chief, Environmental Epidemiology Branch, DCE, NCI, NIH

Executive Plaza North, Room 443

6130 Executive Blvd.

Bethesda, MD 20892

 

Associate Director, Surveillance Program, DCPC, NCI, NIH

Executive Plaza North, Room 343K

6130 Executive Blvd.

Bethesda, MD 20892

 

Head, Biostatistics and Data Management Section, DCT, NCI, NIH

8601 Old Georgetown Road

Bethesda, MD 20892

 

Chief, Clinical Research Branch

Biological Response Modifiers Program

Frederick Cancer Research and Development Center, DCT, NCI, NIH

501 W, 7th Street, Suite #3

 

14

--------------------------------------------------------------------------------


 

Frederick, MD 21701

 

Deputy Branch Chief, Navy Hospital
NCI—Naval Medical Oncology Branch, DCT, NCI, NIH
Building 8, Room 5101
Bethesda, MD 20814

 

Chief, Pharmaceutical Management Branch
Cancer Therapy Evaluation Program, DCT, NCI, NIH
Executive Plaza North, Suite 804
Bethesda, MD 20892

 

Director, Extramural Clinical Studies, BRB, BRMP, DCT, NCI, NIH
Frederick Cancer Research and Development Center
Fort Detrick
Frederick, MD 21701

 

National Eye Institute

Clinical Director, NEI, NIH
Building 10, Room 10N-202
10 Center Drive
Bethesda, MD 20892

 

Director, Division of Biometry and Epidemiology, NEI, NIH
Building 31, Room 6A-52
31 Center Drive
Bethesda, MD 20892

National Heart Lung and Blood Institute

Administrative Officer, Division of Intramural Research, NHLBI, NIH

Building 10 Room 7N220
10 Center Drive, MSC 1670
Bethesda, MD 20892-1670

 

Senior Scientific Advisor, OD
Division of Epidemiology and Clinical Applications, NHLBI, NIH
Federal Building, 220
7550 Wisconsin Avenue
Bethesda, MD 20892

 

National Institute on Aging

Computer Scientist, Longitudinal Studies Branch, IRP, NIH
Gerontology Research Center, GRC
4940 Eastern Avenue
Baltimore, MD 21224

 

Associate Director, Epidemiology,
Demography and Biometry Program, NIA, NIH
Gateway Building, Suite 3C309
7201 Wisconsin Avenue
Bethesda, MD 20892

 

National Institute on Alcohol Abuse and Alcoholism

 

15

--------------------------------------------------------------------------------


 

Deputy Director, Division of Biometry and Epidemiology, NIAAA, NIH

Willco Building, Suite 514
6000 Executive Blvd., MSC 7003
Bethesda, MD 20892-7003

 

Deputy Director, Div. of Clinical and Prevention Res., NIAAA, NIH

Willco Building, Suite 505
6000 Executive Blvd., MSC 7003
Bethesda, MD 20892-7003

 

National Institute of Allergy and Infectious Diseases

Chief, Respiratory Viruses Section, LID, NIAID, NIH
Building 7, Room 106
9000 Rockville Pike
Bethesda, MD 20892

 

Chief, Hepatitis Virus Section, LID, NIAID, NIH
Building 7, Room 202
9000 Rockville Pike
Bethesda, MD 20892

 

Chief, Epidemology and Biometry Branch, DMID, NIAID, NIH
Solar Building, Room 3A24
Bethesda, Maryland 20892

 

Special Assistant, Clinical Research Program, DAIDS, NIAID, NIH
Solar Building, Room 2C-20
6003 Executive Blvd.
Bethesda, MD 20892

 

National Institute of Arthritis and Musculoskeletal and Skin Diseases

Clinical Director, NIAMS, NIH
Building 10, Room 9S205
10 Center Drive
Bethesda, MD 20892

 

National Institute of Child Health and Human Development

Chief, Contracts Management Branch, NICHD, NIH
Executive Plaza North, Room 7A07
6100 Executive Blvd.
North Bethesda, MD 20892

 

National Institute on Deafness and Other Communication Disorders

Acting Director of Intramural Research, NIDCD, NIH
Building 31, Room 3C02
31 Center Drive
Bethesda, MD 20892

 

Director, Division of Human Communication, NIDCD, NIH
Executive Plaza South, Room 400B

 

16

--------------------------------------------------------------------------------


 

6120 Executive Boulevard
Rockville, MD 20852

 

National Institute of Dental Research

Deputy Clinical Director, NIDR, NIH
Building 10, Room 1N-113
10 Center Drive, MSC 1190
Bethesda, MD 20892-1190

 

Research Psychologist, Clinical Invsetigations, NIDR, NIH
Building 10, Room 1N114
10 Center Drive, MSC 1190
Bethesda, MD 20892-1190

 

Chief, Contract Management Section
Extramural Program, NIDR, NIH
Natcher Building, Room 4AN-44B
45 Center Drive, MSC 6402
Bethesda, MD 20892-6402

 

National Institute of Diabetes and Digestive and Kidney Diseases

Chief, Clinical Investigations, NIDDK, NIH
Building 10, Room 9N222
10 Center Drive
Bethesda, MD 20892

 

Chief, Phoenix Clinical Research Section, NIDDK, NIH
Phoenix Area Indian Hospital, Room 541
4212 North 16th Street
Phoenix, Arizona 85016

 

Chief, Diabetes Research Section, DPB, DDEMD, NIDDK, NIH
Natcher Building, Room 5AN-18G
45 Center Drive, MSC 6600
Bethesda, MD 20892

 

National Institute on Drug Abuse

Privacy Act Coordinator, NIDA, NIH
Parklawn Building, Room 10A-42
5600 Fishers Lane
Rockville, Maryland 20857

 

National Institute of Environmental Health Sciences

Chief, Epidemiology Branch, NIEHS, NIH
P.O. Box 12233
Research Triangle Park
North Carolina 27709

 

National Institute of Mental Health

Director, Intramural Research Program, NIMH, NIH
Building 10, Room 4N-224
9000 Rockville Pike
Bethesda, MD 20205

 

17

--------------------------------------------------------------------------------


 

Privacy Act Coordinator, NIMH, NIH

Parklawn Building, Room 7C22

5600 Fishers Lane

Rockville, Maryland 20857

 

Clinical Director, Neuroscience Research Center, DIRP, NIMH

Saint Elizabeths Hospital,

William A. White Building, Room 133

2700 Martin Luther King Jr., Avenue, SE

Washington, DC 20032

 

National Institute of Neurological Disorders and Stroke

 

[[Page 16602]]

 

Chief, Epilepsy Branch, NINDS, NIH

Federal Building, Room 114

7750 Wisconsin Avenue

Bethesda, MD 20892

 

Chief, Development Neurology Branch, NINDS, NIH

Federal Building, NIH

7550 Wisconsin Avenue

Bethesda, MD 20892

 

Assistant Director, CNP, DIR, NINDS, NIH

Building 10, Room 5N226

10 Center Drive

Bethesda, MD 20892

 

Deputy Chief, Laboratory of Central Nervous Systems Studies

Intramural Research Program, NINDS, NIH

Building 36, Room 5B21,

9000 Rockville Pike

Bethesda, MD 20892

 

Director, Division of Fundamental Neurosciences, NINDS, NIH

Federal Building, Room 916

7550 Wisconsin Ave

Bethesda, MD 20892

 

Director, Division of Convulsive, Developmental and Neuromuscular Disorders,
NINDS, NIH

Federal Building, Room 816

7550 Wisconsin Avenue

Bethesda, MD 20892

 

Director, Division of Demyelinating Atrophic, and Dementing Disorders, NINDS,
NIH

Federal Building, Room 810

7550 Wisconsin Avenue

Bethesda, MD 20892

 

18

--------------------------------------------------------------------------------


 

Director, Division of Stroke and Trauma, NINDS, NIH

Federal Building, Room 8A08

7550 Wisconsin Avenue

Bethesda, MD 20892

 

National Center for Human Genome Research

Chief, Office of Human Genome Communications, NCHGR, NIH

Building 38A, Room 617

9000 Rockville Pike

Bethesda, MD 20892

 

[FR Doc. 97-8592 Filed 4-4-97; 8:45 am]

BILLING CODE 4140-01-M

 

19

--------------------------------------------------------------------------------


 

HHSAR 352-223-70 SAFETY AND HEALTH (JANUARY 2001)

 

(a)               To help ensure the protection of the life and health of all
persons, and to help prevent damage to property, the Contractor shall comply
with all Federal, State and local laws and regulations applicable to the work
being performed under this contract.  These laws are implemented and/or enforced
by the Environmental Protection Agency, Occupational Safety and Health
Administration and other agencies at the Federal, State and local levels
(Federal, State and local regulatory/enforcement agencies).

 

(b)              Further, the Contractor shall take or cause to be taken
additional safety measures as the Contracting Officer in conjunction with the
project or other appropriate officer, determines to be reasonably necessary.  If
compliance with these additional safety measures results in an increase or
decrease in the cost or time required for performance of any part of work under
this contract, an equitable adjustment will be made in accordance with the
applicable “Changes” Clause set forth in this contract.

 

(c)               The Contractor shall maintain an accurate record of, and
promptly report to the Contracting Officer, all accidents or incidents resulting
in the exposure of persons to toxic substances, hazardous materials or hazardous
operations; the injury or death of any person; and/or damage to property
incidental to work performed under the contract and all violations for which the
Contractor has been cited by any Federal, State or local regulatory/enforcement
agency.  The report shall include a copy of the notice of violation and the
findings of any inquiry or inspection, and an analysis addressing the impact
these violations may have on the work remaining to be performed.  The report
shall also state the required action(s), if any, to be taken to correct any
violation(s) noted by the Federal, State or local regulatory/enforcement agency
and the time frame allowed by the agency to accomplish the necessary corrective
action.

 

(d)              If the Contractor fails or refuses to comply promptly with the
Federal, State or local regulatory/enforcement agency’s directive(s) regarding
any violation(s) and prescribed corrective action(s), the Contracting Officer
may issue an order stopping all or part of the work until satisfactory
corrective action (as approved by the Federal, State or local
regulatory/enforcement agencies) has been taken and documented to the
Contracting Officer.  No part of the time lost due to any stop work order shall
be subject to a claim for extension of time or costs or damages by the
Contractor.

 

(e)               The Contractor shall insert the substance of this clause in
each subcontract involving toxic substances, hazardous materials, or operations.
Compliance with the provisions of this clause by subcontractors will be the
responsibility of the Contractor.

 

(End of clause)

 

--------------------------------------------------------------------------------


 

PROCUREMENT OF CERTAIN EQUIPMENT

 

Notwithstanding any other clause in this contract, the Contractor will not be
reimbursed for the purchase, lease, or rental of any item of equipment listed in
the following Federal Supply Groups, regardless of the dollar value, without the
prior written approval of the Contracting Officer.

 

67 -

 

Phonographic Equipment

69 -

 

Training Aids and Devices

70 -

 

General Purpose ADP Equipment, Software, Supplies and Support (Excluding
7045-ADP Supplies and Support Equipment.)

71 -

 

Furniture

72 -

 

Household and Commercial Furnishings and Appliances

74 -

 

Office Machines and Visible Record Equipment

77 -

 

Musical Instruments, Phonographs, and Home-type Radios

78 -

 

Recreational and Athletic Equipment

 

When equipment in these Federal Supply Groups is requested by the Contractor and
determined essential by the Contracting Officer, the Government will endeavor to
fulfill the requirement with equipment available from its excess personal
property sources, provided the request is made under a contract.  Extensions or
renewals of approved existing leases or rentals for equipment in these Federal
Supply Groups are excluded from the provisions of this article.

 

NIH(RC)-7 (4/1/84)

 

 

 

 

OMB Bulletin 81-16

 

 

 

ATTACHMENT 8

 

--------------------------------------------------------------------------------


 

SCHEDULE I-B

 

ITEM

 

QUANTITY

 

 

 

 

 

LN2 Freezer, XLC-1830

 

10

 

 

Racking System for LN2’s

 

10

 

 

Additional LN2 Vacuum Piping

 

1

 

 

-70ºC So-Low Chest Freezers

 

75

 

 

Racking System for -70ºC’s

 

75

 

 

Controlled Rate Freezer

 

1

 

 

Bar Coding Scanner

 

1

 

 

Computers

 

5

 

 

Cryo-Shipper

 

5

 

 

Flammable Storage Unit

 

1

 

 

Slide Storage Cabinet

 

1

 

 

 

--------------------------------------------------------------------------------


 

Government Property Schedule 11-A

 

“Laboratory Support for Processing and Storage of Biological Specimens”

 

Job#

 

Item #

 

Piece#

 

Description

 

Gfp or
Cap

 

Class

 

Mfr

 

Model

 

Serial No

 

Cost

 

Gov ID

129

 

OMF

 

051

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

1,780

 

01029103

129

 

OMF

 

053

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

1,780

 

01029102

129

 

OMF

 

055

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

1,780

 

01029104

129

 

OMF

 

056

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,680

 

01029124

129

 

OMF

 

057

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,539

 

01029117

129

 

OMF

 

058

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,850

 

01029105

129

 

OMF

 

059

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,729

 

01029129

129

 

OMF

 

060

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,539

 

01029118

129

 

OMF

 

061

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

69929-77

 

$

4,539

 

01029116

129

 

OMF

 

062

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,850

 

01029106

129

 

OMF

 

063

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

60091-118

 

$

4,539

 

01029119

129

 

OMF

 

064

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

60091-119

 

$

4,539

 

01029120

129

 

OMF

 

066

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,732

 

01029121

129

 

OMF

 

067

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,680

 

01029123

129

 

OMF

 

068

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,680

 

01029125

129

 

OMF

 

069

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

11611-479

 

$

4,680

 

01029126

129

 

OMF

 

070

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,275

 

01029127

129

 

OMF

 

071

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,275

 

01029128

129

 

OMF

 

072

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,857

 

01029130

129

 

OMF

 

073

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,857

 

01029131

129

 

OMF

 

074

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,857

 

01029132

129

 

OMF

 

075

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

13029-220

 

$

4,743

 

01029133

129

 

OMF

 

076

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,743

 

01029134

129

 

OMF

 

077

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,743

 

01029135

129

 

OMF

 

078

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

13071-255

 

$

4,743

 

01029136

129

 

OMF

 

079

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

SE27,120

 

13071-256

 

$

4,503

 

1023092

129

 

OMF

 

080

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

5,028

 

1029137

129

 

OMF

 

081

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

5,028

 

1029138

129

 

OMF

 

082

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

SE27,120

 

????

 

$

4,053

 

1023091

129

 

OMF

 

083

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,473

 

00811080

129

 

OMF

 

084

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

4,473

 

00811081

129

 

OMF

 

085

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

5,431

 

00811940

129

 

OMF

 

086

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

5,431

 

00811941

129

 

OMF

 

087

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

SE27,120

 

????

 

$

5,243

 

00871523

129

 

OMF

 

088

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

SE27,120

 

????

 

$

5,243

 

00871522

129

 

OMF

 

089

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

6,748

 

01175129

129

 

OMF

 

090

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

6,748

 

01175130

129

 

OMF

 

091

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

7,050

 

01096558

129

 

OMF

 

092

 

Mechanical Freezer

 

CAP

 

Under

 

FORMA

 

????

 

????

 

$

7,050

 

01096559

129

 

OMF

 

093

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

C15-27

 

????

 

$

8,792

 

01182917

129

 

OMF

 

094

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

C15-27

 

????

 

$

10,080

 

01190561

129

 

OMF

 

095

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

C15-27

 

????

 

$

9,318

 

01190562

129

 

OMF

 

096

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

C15-27

 

????

 

$

9,318

 

01190563

129

 

OMF

 

048

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

C15-27

 

????

 

$

8,993

 

01264713

129

 

OMF

 

047

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

C15-27

 

????

 

$

8,993

 

01264714

129

 

OMF

 

045

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

???-27

 

????

 

$

9,268

 

01250392

129

 

OMF

 

046

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

???-27

 

????

 

$

9,268

 

01250393

 

1

--------------------------------------------------------------------------------


 

129

 

OMF

 

043

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

9697237

 

$

9,808

 

01213988

129

 

OMF

 

044

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

9697236

 

$

9,808

 

01213989

129

 

OMF

 

Mbu1

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

9697420

 

$

5,525

 

01264570

129

 

OMF

 

Mbu2

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

9697421

 

$

5,525

 

01264571

129

 

OMF

 

#Mbu3

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

????

 

$

5,525

 

01264572

129

 

OMF

 

#Mbu4

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

????

 

$

5,525

 

01264573

129

 

OMF

 

#Mbu5

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

????

 

$

5,525

 

01264574

129

 

OMF

 

#Mbu6

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

????

 

$

5,525

 

01264575

129

 

OMF

 

#Mbu7

 

Mechanical Freezer

 

CAP

 

Under

 

SOLOW

 

????-27

 

????

 

$

5,525

 

01264576

129

 

OMF

 

M1A

 

Cntrl Rare Frz-Prog

 

CAP

 

Under

 

????

 

????

 

????

 

$

9,870

 

01029113

129

 

OMF

 

M1B

 

CRF-Chamber

 

CAP

 

Under

 

????

 

????

 

????

 

 

 

01029113

129

 

OMF

 

M2A

 

Cntrl Rare-Controller

 

CAP

 

Under

 

????

 

1010

 

????

 

$

10,754

 

01029157

129

 

OMF

 

M2B

 

CRF-Recorder

 

CAP

 

Under

 

????

 

????

 

????

 

 

 

01029157

129

 

OMF

 

M2C

 

CRF-Chamber

 

CAP

 

Under

 

????

 

????

 

????

 

 

 

01029157

129

 

OMF

 

M3

 

LN2 Tank

 

CAP

 

Under

 

????

 

????

 

????

 

$

1,295

 

1029156

129

 

OMF

 

M4

 

LN2 Dry Shipper

 

CAP

 

Under

 

????

 

CMD-20

 

CMD-20-1

 

$

1,100

 

1029156

129

 

OMF

 

M5

 

Laminar Flow Hood

 

CAP

 

Under

 

????

 

????

 

????

 

$

1,182

 

 

129

 

OMF

 

M6

 

Laminar Flow Hood

 

CAP

 

Under

 

CCI

 

????

 

????

 

$

8,952

 

 

129

 

OMF

 

M7

 

Refrigerator

 

CAP

 

Under

 

????

 

????

 

????

 

$

880

 

 

129

 

OMF

 

M8

 

Water Bath

 

CAP

 

Under

 

????

 

????

 

????

 

$

450

 

 

129

 

OMF

 

M10

 

Hood, BioSafety

 

CAP

 

Under

 

????

 

????

 

????

 

$

3,860

 

 

129

 

OMF

 

M11

 

Freezer, Vertical

 

CAP

 

Under

 

????

 

????

 

????

 

$

580

 

 

129

 

OMF

 

M12

 

Freezer, Vertical

 

CAP

 

Under

 

????

 

????

 

????

 

$

580

 

 

129

 

OMF

 

M13

 

Microscope

 

CAP

 

Under

 

????

 

????

 

????

 

$

11,956

 

 

129

 

OMF

 

M14

 

Generator

 

CAP

 

Over

 

????

 

????

 

????

 

$

40,300

 

 

129

 

OMF

 

M15

 

Walk-in Refrigerator

 

CAP

 

Under

 

????

 

????

 

????

 

$

7,776

 

 

129

 

OMF

 

M16

 

Walk-in Freezer

 

CAP

 

Under

 

????

 

????

 

????

 

$

9,250

 

 

 

2

--------------------------------------------------------------------------------


 

GOVERNMENT PROPERTY - SCHEDULE

 

 

 

 

CONTRACTOR:

 

CONTRACT NUMBER

 

 

 

 

 

 

 

 

 

ADDRESS

 

REPORT DATE:

 

 

 

 

 

 

 

 

 

 

 

FISCAL YEAR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY:

 

DATE SIGNED:

 

 

Report of Government Owned, Contractor Held Property

 

--------------------------------------------------------------------------------